Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification (p. 45, lines 10-11; p. 81, [00132]; p.102, [0184]; p. 108, [00200]; p. 175, [00387]; p. 176, [00400]) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency - Sequences appearing in the drawings 1 and 3 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant's election without traverse of suprachoroidal space, photoreceptor rod cells, SEQ ID NO: 2, SEQ ID NO: 1, SEQ ID NOs: 20, 18 and 21 in the reply filed on February 11, 2022 is acknowledged. Claims 1-31 are pending. Upon reconsideration, the species election among different locations: suprachoroidal space, subretinal space, outer surface and different cells is withdrawn. The subject matter to the extent of different locations, cells and SEQ ID NOs: is included and under examination in this office action.
4. 	Claims 1-31 are under examination in this office action.

Drawings
5.	The drawings/figures 11, 13-14 and 16 are objected to because sequence listings included in the specification must not be duplicated in the drawings.  See 37 C.F.R. §1.58(a) and §1.83(a).  Appropriate correction is required.
See MPEP § 608.02-I Drawing requirements
If the specification includes a sequence listing or a table, such a sequence listing or table is not permitted to be reprinted in the drawings. 37 CFR 1.83(a) and 1.58(a). If a sequence listing as shown in the drawings has more information than is otherwise contained in the specification, the sequence listing could be included in the specification and the drawings. Applications filed under 35 U.S.C. 371 are excluded from the prohibition from having the same tables and sequence listings in both the description portion of the specification and drawings.

Claim Objections
6.	Claims 22 and 27 are objected to because of the following informalities:  the format of a sequence identifier (i.e. “SEQ ID NO.”) recited in the claims is incorrect. The correct format for a sequence identifier is “SEQ ID NO:”.  Applicant is invited to view MPEP 2422 and 37 CFR 1.821 (d).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-31 are indefinite because:
i. Claim 1 recites the limitation "the suprachoroidal space" in line 2 of the claim.  Claim 4 recites the limitation "the subretinal space" in line 2 of the claim. Claim 7 recites the limitation “the outer surface….” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
ii. Claim 5 or 7 recites the limitation “the use….” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
iii. The rest of the claims are indefinite as depending from an indefinite claim. 

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-21 and 30-31 encompass using a genus of expressing vectors encoding a genus of anti-hVEGF antibody. Applicant has not disclosed sufficient species for the broad genus of anti-hVEGF antibodies encoded by a genus of expression vectors. The specification only describes anti-hVEGF antibody comprising LCDRs1-3 having the amino acid sequences of SEQ ID NOs:14-16 and HCDRs1-3 having the amino acid sequences of SEQ ID NOs:17-19 or SEQ ID NOs:20, 18 and 21 respectively or comprising a light chain having the amino acid sequence of SEQ ID NO: 1 or 3 and a light chain having the amino acid sequence of SEQ ID NO:2 or 4 for treating neovascular age-related macular degeneration (nAMD) (Examples1-13). However, the claims are not limited to using an expression vector encoding the anti-hVEGF antibody set forth above but also encompass structurally and functionally anti-hVEGF.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using an expression vector encoding an anti-hVEGF antibody comprising SEQ ID NO:14-16 for LCDRs1-3 and SEQ ID NO:17-19 or 20, 18 and 21 for HCDRs1-3 or SEQ ID NOs: 1 or 4 for a heavy chain and SEQ ID NO:2 or 4 for a light chain of the anti-hVEGF antibody for treating neovascular age-related macular degeneration (nAMD). However, Applicant is not in possession of using other structurally and functionally undefined anti-hVEGF antibodies encoded by an expression vector in treating nAMD because the specification fails to provide sufficient description as to what structures or sequences for other claimed antibodies or their corresponding heavy chain, light chain, variable regions, or H/LCDRs1-3 are in order to generate antibodies with the claimed binding ability or features and what sequences can be changed or not changed in order to have the claimed binding ability or features. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of anti-hVEGF antibodies encoded by an expression vector. 
As an initial matter, Applicant has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention using the claimed genus of expressing vectors encoding the claimed genus of anti-hVEGF antibody as a whole. There was also no known or disclosed correlation between the required function (i.e. binding to hVEGF) and any particular structure or sequence for the claimed genus of expressing vectors encoding the claimed genus of anti-hVEGF antibody. 
Applicant has not disclosed sufficient species for the broad genus of expressing vectors encoding the claimed genus of anti-hVEGF antibody. The specification only discloses using an expression vector encoding an anti-hVEGF antibody comprising SEQ ID NO:14-16 for LCDRs1-3 and SEQ ID NO:17-19 or 20, 18 and 21 for HCDRs1-3 or SEQ ID NOs: 1 or 4 for a heavy chain and SEQ ID NO:2 or 4 for a light chain of the anti-hVEGF antibody for treating neovascular age-related macular degeneration (nAMD) (see Examples 1-13).  However, the specification fails to demonstrate that Applicant is in possession of using the claimed genus of expressing vectors encoding the claimed genus of anti-hVEGF antibody for treating nAMD because the claims are not limited to the antibodies set forth above but also encompass other structurally and functionally undefined anti-hVEGF antibodies.
In light of Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describing a “fully characterized antigen” for an antibody is no longer adequate on its own to demonstrate possession of the antibody. Based on MPEP§2161.01 and 2163, the USPTO guidance regarding written description requirement of 35 U.S.C.§C112 (a), specifically concerning the written description requirement for claims drawn to antibodies and Federal Circuit decisions, when an antibody is claimed, 35USC112(a) requires adequate written description of the antibody itself. See Amgen 872 F.3d at 1378-79. 
The court of the Federal Circuit also stressed that the “newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. See Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  
The specification’s general reference to anti-hVEGF antibodies encoded by an expression vector as in independent claim does not clearly suggest any particular sequences that can be used in order to result in the claimed antibodies or the claimed features. As such, he cannot possibly have possessed the entire genus.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  MacCallum et al. (J. Mol. Biol.,1996; 262: 732-745) teaches that although CDR3 of the heavy and light chain  dominate, a number of residues outside the standard CDR definitions make antigen contacts (see p. 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  Pascalis et al. (The Journal of Immunology, 2002; 169: 3076-3084) teaches that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.) and that although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site because although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.; Casset et al., BBRC, 2003; 307: 198-205).  Vajdos et al. (J. Mol. Biol. 2002; 320: 415-428) also teaches that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).  Holm et al.(Mol. Immunol., 2007; 44: 1075-1084) teaches that  although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain was also involved (abstract).  Chen et al. (J. Mol. Bio., 1999; 293: 865-881) teaches that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu et al. (J. Mol. Biol., 1999; 294:151-162) teaches that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation. Further, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al(Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. These references demonstrate that in order to generate an antibody with the claimed binding activity or features, the antibody must comprise all 6 CDRs with defined sequences or structures in order to maintain the claimed antigen binding specificity and affinity. However, no such information is provided by the specification.
The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of anti-hVEGF antibodies encoded by an expression vector as recited in instant claims. There is no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other anti-hVEGF antibodies to the function of anti-hVEGF comprising SEQ ID NO:14-16 for LCDRs1-3 and SEQ ID NO:17-19 or 20, 18 and 21 for HCDRs1-3 or SEQ ID NOs: 1 or 4 for a heavy chain and SEQ ID NO:2 or 4 for a light chain. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other anti-hVEGF antibodies encoded by an expression vector might be.  Since the common characteristics/features of other anti-hVEGF antibodies encoded by an expression vector are unknown, a skilled artisan cannot contemplate the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of anti-hVEGF antibodies encoded by an expression vector.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-hVEGF antibodies encoded by an expression vector, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tretiakova et al. (WO2017180936, published Apr 14, 2017, priority Apr 15, 2016; was also published as US20190381194 and issued as US Patent No.11197937 on Dec 14, 2021) in view of Peters et al. (US2016/0082129, published Mar 24, 2016, priority Sep 24, 2014), Baldassarre et al. (Subretinal Delivery of Cells via the Suprachoroidal Space: Janssen Trial. 2017 In: Schwartz, S., Nagiel, A., Lanza, R. (eds) Cellular Therapies for Retinal Disease. Springer, Cham. doi.org/10.1007/978-3-319-49479-1_8), Penden et al. (PloS One, 2011; 6:e17140. doi:10.1371/journal.pone.0017140) and Rowe-Rendleman et al. (IOVS, 2014; 55:2714-2730. DOI:10.1167/iovs.13-13707). The citations of Tretiakova are based on US11197937.
Claims 1-20 and 22-31 are drawn to a method of treating a human subject diagnosed with neovascular age-related macular degeneration (nAMD), comprising administering to the suprachoroidal space, subretinal space via the suprachoroidal space or outer surface of the sclera in the eye of the human subject an expression vector encoding an anti-human vascular endothelial growth factor (hVEGF) antibody. Dependent claims are directed to using a suprachoroidal drug delivery device including a microinjector (claims 2-3), using a subretinal drug delivery device comprising a catheter that can be inserted and tunneled through the suprachoroidal space to the posterior pole wherein a small needle injects into the subretinal space (claims 5-6), using a juxtascleral drug delivery device comprising a cannula whose tip can be inserted and kept in direct apposition to the scleral surface” (claims 8-9),  to the retina wherein the anti-hVEGF antibody is produced by human retinal cells including photoreceptor cells, cone cells, rod cells, retinal ganglion cells including different retinal ganglion cells, Muller glia, photosensitive, retinal pigment epithelial cells of the human subject (claims 10-14), human subject has a BCVA that is ≤20/20 and ≥20/400, ≤20/63 and≥20/400 (claims 15-17), anti-hVEGF antigen-binding fragment including Fab, F(ab’)2 (claims 18-20), wherein the anti-hVEGF antibody includes an anti-hVEGF antibody comprising a heavy chain of SEQ ID NO:2 or 4 and a light chain of SEQ ID NO:1 or 3  or comprising LCDRs1-3 of 2 SEQ ID NOs:14-16 and HCDRs1-3 of SEQ ID NOs:17-19 or SEQ ID NOs: 20, 18 and 21 (claims 22-23), wherein “the second amino acid residues of the LCDR3 does not carry chemical modification….pyroglutamation (pyro Glu)”,  “the second…...is not acetylated” (claims 24-25), “the eighth and eleventh amino acids residues of light chain CDR1 each carries one  or more of the following chemical modifications….” (claim 26), “the last amino acid residue of the HCDR1 does not carry chemical modification…. pyroglutamation (pyro Glu)” and “the last amino acid…heavy chain CDR1 is not acetylated” (claims 27-28) and “the ninth amino acid….heavy chain CDR1 carries one or more…, the third amino acid…heavy chain cDR2 carries one or more…pyroglutamation (pyro Glu)” (claim 29) and wherein the expression vector is an AAV vector including an AAV8 vector (claims 30-31).
Tretiakova et al. (US11197937) teaches a method of treating a human subject diagnosed with neovascular age-related macular degeneration (nAMD), comprising administering to a subretinal or intra-retinal space of the eye of said human subject a rAAV8 expression vector encoding an anti-human vascular endothelial growth factor (hVEGF) antibody including anti-hVEGF antigen binding fragment Fab, wherein the anti-hVEGF antibody includes an anti-hVEGF antibody comprising LCDRs1-3 comprising the amino acid sequences of SEQ ID NO:14-16 respectively and HCDRs1-3 comprising  the amino acid sequences of SEQ ID NO:17-19 or 20, 18 and 21 respectively or an anti-hVEGF antibody comprising a heavy chain comprising the amino acid sequence of SEQ ID NOs: 2 or 4 for a heavy chain and SEQ ID NO:2 or 4 for a light chain, and wherein the administering is via subretinal or intra-vitreal approach, intra-retinal injection or a subretinal delivery cannula (see the sequence alignment below; col. 2, line 17-col.35, line 35; col. 5, line 65 to col.12, line 60; col. 18, lines 3-5 col. 21, lines 29-22, line 12; col. 26-38, Examples 1-3; col. 38-52, Examples 4-7 and col.53- 65, Examples 10-12; col. 225-226, claims 1-5).
Tretiakova teaches administering to the retina, the subretinal space via subretinal or intra-vitreal approach, intra-retinal injection or a subretinal delivery cannula; and the use of the subretinal delivery approach or subretinal delivery cannula is by injecting the expression vector into the subretinal space by a subretinal cannula (36 to 41 gauge) and is using “the tip of a 33-gauge blunt-tip needle mounted on a Hamilton auto-injector syringe was introduced into the incision tangentially to the surface of the globe. The needle was passed along the inner surface of the sclera with the tip entering approximately 1 mm. The 33-gauge needle passed through the sclera and choroid and then terminated in the subretinal space. Up to 1ul of vector was delivered” (see col. 31, lines 45 to col. 32, line 4; col. 34, lines 39-45; col. 26, lines 45 to 57). 
Tretiakova also teaches that the anti-hVEGF antibody or anti-hVEGF Fab is produced by retinal cells or other cells including photoreceptor cells, cone cells, rod cells, retinal ganglion cells of the human subject as in claims 10-14 (see col. 52, lines 12-56). Tretiakova also teaches that the subject has BCVA ≤20/100 and ≥20/400, which is within or overlaps with the claimed BCVA of ≤20/20 and ≥20/400, ≤20/63 and≥20/400 as in claims 15-17 (see col. 54, lines 50-60; col. 57, line 43-50; col. 54-59, Examples 10-11). Tretiakova also teaches wherein the anti-hVEGF antibody is an anti-hVEGF antigen-binding fragment: Fab, F(ab’)2 as in claims 18-20 or having a heavy chain comprising SEQ ID NO:2/4 and a light chain comprising SEQ ID NO:1/3, comprising LCDRs1-3 of SEQ ID NOs:14-16 and HCDRs1-3 of SEQ ID NO:20, 18 and 21 or 17-19 as in claims 22-23 (see the sequence alignment below; col. 5, line 65 to col. 12, line 61). The anti-hVEGF antibody or antigen-binding fragment disclosed by Tretiakova also meets the limitations “the second amino acid residues of the LCDR3 does not carry chemical modification….pyroglutamation (pyro Glu)”,  “the second…...is not acetylated” as in claims 24-25, “the eighth and eleventh amino acids residues of light chain CDR1 each carries one  or more of the following chemical modifications….” as in claim 26, “the last amino acid residue of the HCDR1 does not carry chemical modification…. pyroglutamation (pyro Glu)” and “the last amino acid…heavy chain CDR1 is not acetylated” as in claims 27-28 and “the ninth amino acid….heavy chain CDR1 carries one or more…, the third amino acid…heavy chain cDR2 carries one or more…pyroglutamation (pyro Glu) as in claim 29 because the anti-hVEGF antibody or antigen-binding fragment disclosed by Tretiakova comprises the same sequences as instant SEQ ID NOs: and is encoded by an AAV8 vector, which have the same post-translation modifications as recited in claims 24-31 (see col. 5, line 65 to col. 12, line 61). Tretiakova also teaches the expression vector is an AAV vector including AAV8 vector as in claims 30-31 (see col. 5, line 65 to col. 12, line 61). 
But Tretiakova does not teach that administering to the subretinal space is via the suprachoroidal space or administering to the suprachoroidal space in the eye using a suprachoroidal drug delivery device including microinjector, or administering to the outer surface of the sclera in the eye using a juxtascleral drug delivery device comprising a cannula whose tip can be inserted and kept in direct apposition to the scleral surface as recited in claims 1-9.
While Tretiakova does not teach subretinally administering via the suprachoroidal space or administering to the suprachoroidal space in the eye using a suprachoroidal drug delivery device including microinjector or administering to the outer surface of the sclera in the eye including using a juxtascleral drug delivery device comprising a cannula whose tip can be inserted and kept in direct apposition to the scleral surface as recited in claims 1-9, Peters et al. (US2016/0082129), Baldassarre et al., Penden et al. and Rowe-Rendleman et al. teach these limitations and provide motivation and an expectation of success in administering to the subretinal space via the suprachoroidal space or administering to the suprachoroidal space in the eye by a suprachoroidal drug delivery device including microinjector or to the outer surface of the sclera in the Tretiakova’s method. 
In particular, Peters teaches that administering to the suprachoroidal space, the subretinal space, posterior juxtascleral, the outer surface of the sclera in the eye using devices for administration including a syringe, filter needle, extension tubing, cannula, and subretinal injector, which meets the limitations “a suprachoroidal drug delivery device including a microinjector” to deliver an AAV8 encoding an antibody to allow different ocular cells to express the antibody to treat nAMD (see [0089-[0090]; [0136]; [0057],[0052]-[[0064]).
Baldassarre et al. benefits of administering to the subretinal space via the suprachoroidal space because the suprachoroidal space is used as a conduit to the posterior pole and the approach includes introducing a specialized subretinal delivery cannula into the suprachoroidal space, advancing the cannula under direct visualization to the desired delivery site, advancing an internal needle through the choroid into the subretinal space, and delivering the agents including cells or AAV as in claims 4-6 (see abstract).
Penden et al. teach a method of delivering a sc-AAV5-smCBA-hGFP vector into the suprachoroidal space comprising introducing an illuminated iTrackTM 250A microcatheter connected to the iLumin laser-diode based mciro-illumination system into the suprachoroidal space to deliver the sc-AAV5-smCBA-hGFP vector into the suprachoroidal space as in claims 1-3 (see p. 1abstract; p.2, vector delivery).
Rowe-Rendleman et al. teach administering to the suprachoroidal space including using a microneedle/microinjector that only breeches the sclera and deposit drugs between the choroid and the sclera and the drugs are delivered convectively or via passive diffusion into the chorioretinal tissue as in claims 1-3 (see p. 2715, 2st col., 1st paragraph; p. 2722, 1st col. 4th paragraph to p. 2723, 1st col, 1st paragraph, figure 4), which also meets the limitation “administering to the outer surface of the sclera in the eye including using a juxtascleral drug delivery device comprising a cannula whose tip can be inserted and kept in direct apposition to the scleral surface” as in claims 7-9.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Peters, Baldassarre, Penden and Rowe-Rendleman with the teaching of Tretiakova to administer the anti-hVEGF antibody or antigen-binding fragment to the subretinal space via the suprachoroidal space, or to the suprachoroidal space using a suprachoroidal drug delivery device including microinjector or administering to the outer surface of the sclera in the eye using a juxtascleral drug delivery device comprising a cannula whose tip can be inserted and kept in direct apposition to the scleral surface in the Tretiakova’s method with an expectation of success because Tretiakova teaches a method of treating a human subject diagnosed with nAMD, comprising administering to a subretinal or intra-retinal space of the eye of said human subject a rAAV8 expression vector encoding an anti-hVEGF antibody including the claimed anti-hVEGF antibody comprising the recited SEQ ID NOs: and an anti-hVEGF antigen binding fragment Fab, and wherein the administering is via subretinal or intra-vitreal approach, intra-retinal injection or a subretinal delivery cannula, while Peters teach administering to the suprachoroidal space, the subretinal space, posterior juxtascleral, the outer surface of the sclera in the eye using devices for administration including a syringe, filter needle, extension tubing, cannula, and subretinal injector, Baldassarre teach the benefits of administering to the subretinal space via the suprachoroidal space because the suprachoroidal space is used as a conduit to the posterior pole and the approach includes introducing a specialized subretinal delivery cannula into the suprachoroidal space, advancing the cannula under direct visualization to the desired delivery site, advancing an internal needle through the choroid into the subretinal space, and delivering the agents including cells or AAV, Penden teaches a method of delivering a sc-AAV5-smCBA-hGFP vector into the suprachoroidal space by introducing an illuminated iTrackTM 250A microcatheter connected to the iLumin laser-diode based mciro-illumination system into the suprachoroidal space to deliver the sc-AAV5-smCBA-hGFP vector into the suprachoroidal space, and Rowe-Rendleman teaches a method of administering to the suprachoroidal space by using a microneedle/microinjector that only breeches the sclera and deposits drugs between the choroid and the sclera and the drugs are delivered convectively or via passive diffusion into the chorioretinal tissue, which is also to administer the outer surface of the sclera in the eye using a juxtascleral drug delivery device that comprises a cannula whose tip can be inserted and kept in direct apposition to the scleral surface.
In this combination, both Tretiakova’s method and Peters, Baldassarre, Penden and Rowe-Rendleman’s methods are performing the same functions to deliver the agents including an AAV encoding anti-hVEGF antibody to the subretinal space, the suprachoroidal space or the outer surface of the sclera to treat nAMD they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Tretiakova’s method using administering methods disclosed in Peters, Baldassarre, Penden and Rowe-Rendleman’s methods, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat nAMD because Tretiakova teaches a method of treating a human subject diagnosed with nAMD, comprising administering to a subretinal or intra-retinal space of the eye of said human subject a rAAV8 expression vector encoding an anti-hVEGF antibody including the claimed anti-hVEGF antibody comprising the recited SEQ ID NOs: and an anti-hVEGF antigen binding fragment Fab, and wherein the administering is via subretinal or intra-vitreal approach, intra-retinal injection or a subretinal delivery cannula, and Peters, Baldassarre, Penden and Rowe-Rendleman teaches administering to the suprachoroidal space, the subretinal space, posterior juxtascleral, the outer surface of the sclera in the eye using devices for administration including a syringe, filter needle, extension tubing, cannula, and subretinal injector and the benefits of administering to the subretinal space via the suprachoroidal space using a specialized subretinal delivery cannula into the suprachoroidal space and delivering the agents including cells or AAV into the subretinal space or using a suprachoroidal delivery device comprising a microinjector or microneedle including an illuminated iTrackTM 250A microcatheter connected to the iLumin laser-diode based mciro-illumination system to deliver a sc-AAV5-smCBA-hGFP vector into the suprachoroidal space or using a microneedle/microinjector that only breeches the sclera and deposits drugs between the choroid and the sclera and the drugs are delivered convectively or via passive diffusion into the chorioretinal tissue, which is to administer the outer surface of the sclera in the eye using a juxtascleral drug delivery device that comprises a cannula whose tip can be inserted and kept in direct apposition to the scleral surface. Thus, it is obvious to combine two prior art elements (i.e. Tretiakova’s method and Peters, Baldassarre, Penden and Rowe-Rendleman’s administering methods to the suprachoroidal space, the subretinal space, the outer surface of the sclera in the eye using devices for administration to suprachoroidal space, the subretinal space, the outer surface of the sclera) according known methods (i.e. Tretiakova’s method and Peters, Baldassarre, Penden and Rowe-Rendleman’s administering methods) to yield predictable results, simply substitute one known element (i.e. Tretiakova’s method and Peters, Baldassarre, Penden and Rowe-Rendleman’s administering methods) for another (i.e. administering to the subretinal space in the Tretiakova’s method) to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
The sequence search results disclose as follows:
SEQ ID NO:1
BEM81531
ID   BEM81531 standard; protein; 214 AA.
XX
AC   BEM81531;
XX
DT   14-DEC-2017  (first entry)
XX
DE   Anti-VEGF antibody light chain, SEQ ID 2.
XX
KW   VEGF ligand; Vascular endothelial growth factor; antibody;
KW   genetically engineered microorganism; light chain; ophthalmological;
KW   therapeutic; wet age related macular degeneration.
XX
OS   Unidentified.
XX
CC PN   WO2017180936-A1.
XX
CC PD   19-OCT-2017.
XX
CC PF   14-APR-2017; 2017WO-US027529.
XX
PR   15-APR-2016; 2016US-0323184P.
PR   03-MAY-2016; 2016US-0331100P.
PR   05-JAN-2017; 2017US-0442946P.
PR   17-FEB-2017; 2017US-0460515P.
PR   03-MAR-2017; 2017US-0466721P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   Tretiakova AP,  Wilson JM;
XX
DR   WPI; 2017-712479/74.
XX
CC PT   Recombinant adeno-associated virus used in liquid suspension for sub-
CC PT   retinal and/or intra-retinal injection or medicament for treating patient
CC PT   having wet age-related macular degeneration, comprises adeno-associated 
CC PT   virus capsid.
XX
CC PS   Disclosure; SEQ ID NO 2; 166pp; English.
XX
CC   The present invention relates to a novel recombinant adeno-associated 
CC   virus, useful in liquid suspension for sub-retinal and/or intra-retinal 
CC   injection or medicament for treating patient having wet age-related 
CC   macular degeneration. The recombinant adeno-associated virus (rAAV) 
CC   comprises an AAV8 capsid which is suitable for subretinal and/or intra-
CC   retinal injection, where the rAAV comprises a vector genome packaged 
CC   within the capsid. The vector genome comprises an AAV inverted terminal 
CC   repeat (ITR), a coding sequence for an anti-human vascular endothelial 
CC   growth factor (VEGF) antigen binding antibody fragment (Fab) having an 
CC   exogenous leader sequence, a heavy immunoglobulin chain, a linker, and a 
CC   light immunoglobulin chain having an exogenous leader sequence, 
CC   regulatory elements which direct expression of the heavy and light 
CC   immunoglobulin chains of the anti-VEGF Fab which comprise a promoter 
CC   selected from a chicken beta-actin promoter or a ubiquitin C promoter, 
CC   and an AAV ITR, where the coding sequence is operably linked to 
CC   regulatory elements which direct expression of the anti-VEGF Fab in the 
CC   eye. The present sequence is an anti-VEGF antibody light chain, which is 
CC   used for constructing the recombinant adeno-associated virus of the 
CC   invention.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1114;  DB 25;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

US-16-093-420-2
; Sequence 2, Application US/16093420
; Publication No. US20190381194A1
; GENERAL INFORMATION
;  APPLICANT: The Trustees of the University of Pennsylvania
;  TITLE OF INVENTION: COMPOSITIONS FOR TREATMENT OF WET AGE-RELATED MACULAR
;  TITLE OF INVENTION:DEGENERATION
;  FILE REFERENCE: UPN-16-7683PCT
;  CURRENT APPLICATION NUMBER: US/16/093,420
;  CURRENT FILING DATE: 2018-10-12
;  PRIOR APPLICATION NUMBER: US 62/466,721
;  PRIOR FILING DATE: 2017-03-03
;  PRIOR APPLICATION NUMBER: US 62/460,515
;  PRIOR FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 62/442,946
;  PRIOR FILING DATE: 2017-01-05
;  PRIOR APPLICATION NUMBER: US 62/331,100
;  PRIOR FILING DATE: 2016-05-03
;  PRIOR APPLICATION NUMBER: US 62/323,184
;  PRIOR FILING DATE: 2016-04-15
;  NUMBER OF SEQ ID NOS: 49
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 214
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humanized anti-VEGF Fab
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (26)..(37)
;  OTHER INFORMATION: copmlementarity determining region
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (107)..(117)
;  OTHER INFORMATION: copmlementarity determining region
US-16-093-420-2

  Query Match             100.0%;  Score 1114;  DB 19;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

SEQ ID NO:2
BEM81530
ID   BEM81530 standard; protein; 231 AA.
XX
AC   BEM81530;
XX
DT   14-DEC-2017  (first entry)
XX
DE   Anti-VEGF antibody heavy chain, SEQ ID 1.
XX
KW   VEGF ligand; Vascular endothelial growth factor; antibody;
KW   genetically engineered microorganism; heavy chain; ophthalmological;
KW   therapeutic; wet age related macular degeneration.
XX
OS   Unidentified.
XX
CC PN   WO2017180936-A1.
XX
CC PD   19-OCT-2017.
XX
CC PF   14-APR-2017; 2017WO-US027529.
XX
PR   15-APR-2016; 2016US-0323184P.
PR   03-MAY-2016; 2016US-0331100P.
PR   05-JAN-2017; 2017US-0442946P.
PR   17-FEB-2017; 2017US-0460515P.
PR   03-MAR-2017; 2017US-0466721P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   Tretiakova AP,  Wilson JM;
XX
DR   WPI; 2017-712479/74.
XX
CC PT   Recombinant adeno-associated virus used in liquid suspension for sub-
CC PT   retinal and/or intra-retinal injection or medicament for treating patient
CC PT   having wet age-related macular degeneration, comprises adeno-associated 
CC PT   virus capsid.
XX
CC PS   Disclosure; SEQ ID NO 1; 166pp; English.
XX
CC   The present invention relates to a novel recombinant adeno-associated 
CC   virus, useful in liquid suspension for sub-retinal and/or intra-retinal 
CC   injection or medicament for treating patient having wet age-related 
CC   macular degeneration. The recombinant adeno-associated virus (rAAV) 
CC   comprises an AAV8 capsid which is suitable for subretinal and/or intra-
CC   retinal injection, where the rAAV comprises a vector genome packaged 
CC   within the capsid. The vector genome comprises an AAV inverted terminal 
CC   repeat (ITR), a coding sequence for an anti-human vascular endothelial 
CC   growth factor (VEGF) antigen binding antibody fragment (Fab) having an 
CC   exogenous leader sequence, a heavy immunoglobulin chain, a linker, and a 
CC   light immunoglobulin chain having an exogenous leader sequence, 
CC   regulatory elements which direct expression of the heavy and light 
CC   immunoglobulin chains of the anti-VEGF Fab which comprise a promoter 
CC   selected from a chicken beta-actin promoter or a ubiquitin C promoter, 
CC   and an AAV ITR, where the coding sequence is operably linked to 
CC   regulatory elements which direct expression of the anti-VEGF Fab in the 
CC   eye. The present sequence is an anti-VEGF antibody heavy chain, which is 
CC   used for constructing the recombinant adeno-associated virus of the 
CC   invention.
XX
SQ   Sequence 231 AA;

  Query Match             100.0%;  Score 1241;  DB 25;  Length 231;
  Best Local Similarity   100.0%;  
  Matches  231;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231

US-16-093-420-1
; Sequence 1, Application US/16093420
; Publication No. US20190381194A1
; GENERAL INFORMATION
;  APPLICANT: The Trustees of the University of Pennsylvania
;  TITLE OF INVENTION: COMPOSITIONS FOR TREATMENT OF WET AGE-RELATED MACULAR
;  TITLE OF INVENTION:DEGENERATION
;  FILE REFERENCE: UPN-16-7683PCT
;  CURRENT APPLICATION NUMBER: US/16/093,420
;  CURRENT FILING DATE: 2018-10-12
;  PRIOR APPLICATION NUMBER: US 62/466,721
;  PRIOR FILING DATE: 2017-03-03
;  PRIOR APPLICATION NUMBER: US 62/460,515
;  PRIOR FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 62/442,946
;  PRIOR FILING DATE: 2017-01-05
;  PRIOR APPLICATION NUMBER: US 62/331,100
;  PRIOR FILING DATE: 2016-05-03
;  PRIOR APPLICATION NUMBER: US 62/323,184
;  PRIOR FILING DATE: 2016-04-15
;  NUMBER OF SEQ ID NOS: 49
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 231
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humanized anti-VEGF Fab heavy chain
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (28)..(39)
;  OTHER INFORMATION: complementarity determining region
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (54)..(83)
;  OTHER INFORMATION: complementarity determining region
US-16-093-420-1

  Query Match             100.0%;  Score 1241;  DB 19;  Length 231;
  Best Local Similarity   100.0%;  
  Matches  231;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231

11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tretiakova et al. (US11197937; also published as WO2017180936 or US20190381194) in view of Peters et al. (US2016/0082129), Baldassarre et al. (2017), Penden et al. (2011) and Rowe-Rendleman et al. (2014) and as applied to claims1-20 and 22-31 above, and further in view of Wimmer et al. (J. Ocular Pharmacol. Thera. 2015; 31. DOI:10.1089/jop.2014.0125).
Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman are set forth above but fail to teach that the anti-hVEGF antibody is an scFv as in claim 21. 
While Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman do not teach that the anti-hVEGF antibody is an scFv as in claim 21, Wimmer et al. teach this limitation and provide motivation and an expectation of success in using an scFv of the claimed anti-hVEGF antibody in the Tretiakova’s method. 
In particular, Wimmer teaches benefits of making and using an ScFV of anti-hVEGF antibody expressed and encoded by an AAV2/5 vector to treat nAMD (see p. 269, abstract; p. 269-270; Figure 2; p.273).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Wimmer  with the teachings of Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman to use a ScFv of the anti-hVEGF antibody in the Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman’s method with an expectation of success because Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman teach a method of treating a human subject diagnosed with nAMD, comprising administering to the subretinal space, the suprachoroidal space or the outer surface of the sclera of the eye of the human subject a rAAV8 expression vector encoding the claimed anti-hVEGF antibody comprising the recited SEQ ID NOs: and an anti-hVEGF antigen binding fragment Fab, while Wimmer teaches benefits of making and using an ScFV of anti-hVEGF antibody expressed and encoded by an AAV2/5 vector to treat nAMD. In this combination, both Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman’s methods and anti-hVEGF antibody or antigen binding fragment, and Wimmer’s method and scFV of anti-hVEGF antibody are performing the same functions to treat nAMD they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman’s method using scFV of anti-hVEGF antibody disclosed by Wimmer’s method for treating nAMD, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat nAMD because Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman teach a method of treating a human subject diagnosed with nAMD, comprising administering to the subretinal space, the suprachoroidal space or the outer surface of the sclera of the eye of the human subject a rAAV8 expression vector encoding the claimed anti-hVEGF antibody comprising the recited SEQ ID NOs: and an anti-hVEGF antigen binding fragment Fab, and Wimmer teaches benefits of making and using an ScFV of anti-hVEGF antibody expressed and encoded by an AAV2/5 vector to treat nAMD. Thus, it is obvious to combine two prior art elements (i.e. Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman’s  method of treating nAMD using an anti-hVEGF antibody or an antigen binding fragment Fab and Wimmer’s ScFV of anti-hVEGF antibody for treating nAMD ) according known methods (i.e. Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman’s methods) to yield predictable results, simply substitute one known element (i.e. ScFV of anti-hVEGF antibody disclosed by Wimmer) for another (i.e. anti-hVEGF antibody or antigen binding fragment in the Tretiakova, Peters, Baldassarre, Penden and Rowe-Rendleman’s  method) to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
 
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-27 of copending Application No. 17/704170 or claims 22, 24, 26 and 28-41 of copending Application No. 16/093963.
The claims of instant application encompass a method of treating a human subject diagnosed with neovascular age-related macular degeneration (nAMD), comprising administering to the suprachoridal space, subretinal space, outer surface of the sclera in the eye of the human subject an expression vector encoding an anti-hVEGF antibody, wherein the anti-hVEGF antibody is produced by human retinal cells and the anti-hVEGF antibody includes anti-hVEGF antigen-binding fragment, Fab, F(ab’)2, scFv or an anti-hVEGF antibody comprises a heavy chain of SEQ ID NO:2/4 and a light chain of SEQ ID NO:1/3 or LCDR1-3 of SEQ ID NOs:14-16 and HCDR1-3 of SEQ ID NOs:17-19 or 20, 18 and 21, and wherein the expression vector is an AAV vector including AAV8.
The claims 22-27 of copending Application No. 17/704170 (the ‘170 Application) encompass a method of treating a human subject diagnosed with neovascular age-related macular degeneration (nAMD), comprising delivering to the retina of the human subject a therapeutically effective amount of anti-hVEGF antigen-binding fragment produced by human retinal cells, wherein the anti-hVEGF antigen-binding fragment is expressed from a viral vector including an AAV8-based viral vector, and wherein the anti-hVEGF antigen-binding fragment includes an anti-hVEGF antigen-binding fragment comprising a heavy chain of SEQ ID NO:2/4 and a light chain of SEQ ID NO:1/3 or LCDR1-3 of SEQ ID NOs:14-16 and HCDR1-3 of SEQ ID NOs:17-19 or 20, 18 and 21.
The claims 22, 24, 26 and 28-41 of copending Application No. 16/093963 (the ‘963 Application) encompass a method of treating a human subject diagnosed with neovascular age-related macular degeneration (nAMD), comprising delivering to the retina of the human subject a therapeutically effective amount of anti-hVEGF antigen-binding fragment produced by human retinal cells, wherein the anti-hVEGF antigen-binding fragment is expressed from a viral vector including an AAV8 capsid, and wherein the anti-hVEGF antigen-binding fragment includes an anti-hVEGF antigen-binding fragment comprising a heavy chain of SEQ ID NO:2/4 and a light chain of SEQ ID NO:1/3 or LCDR1-3 of SEQ ID NOs:14-16 and HCDR1-3 of SEQ ID NOs:17-19 or 20, 18 and 21.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘170 Application and the claims of the ‘963 Application are directed to a method of treating a human subject diagnosed with nAMD, comprising delivering to the retina of said human subject a therapeutically effective amount of an AAV8 vector comprising a nucleic acid encoding an antigen-binding fragment of anti-nVEGF antibody comprising the recited SEQ ID NOs: as in the instant claims, which anticipate instant claims. While not identical, the claims of the instant application and the copending applications encompass a method of treating a human subject diagnosed with nAMD overlapping in scope. Thus, the instant and copending Applications claim a non-distinct invention overlapping in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

13.	NO CLAIM IS ALLOWED.

Heavy Chain
SEQ ID NO:2	  1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY  60
SEQ ID NO:4	  1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY  60
SEQ ID NO:20	  1 -------------------------GYDFTHYGMN-------------------------  10
SEQ ID NO:18	  1 -------------------------------------------------WINTYTGEPTY  11
SEQ ID NO:21	    ------------------------------------------------------------

SEQ ID NO:2	 61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
SEQ ID NO:4	 61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120
SEQ ID NO:20	    ------------------------------------------------------------
SEQ ID NO:18	 12 AADFKR------------------------------------------------------  17
SEQ ID NO:21	  1 --------------------------------------YPYYYGTSHWYFDV--------  14

SEQ ID NO:2	121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
SEQ ID NO:4	121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
SEQ ID NO:20	    ------------------------------------------------------------
SEQ ID NO:18	    ------------------------------------------------------------
SEQ ID NO:21	    ------------------------------------------------------------

SEQ ID NO:2	181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
SEQ ID NO:4	181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
SEQ ID NO:20	    ---------------------------------------------------
SEQ ID NO:18	    ---------------------------------------------------
SEQ ID NO:21	    ---------------------------------------------------


Light Chain
SEQ ID NO:1	  1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
SEQ ID NO:3	  1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
SEQ ID NO:14	  1 -----------------------SASQDISNYLN-------------------------- 11
SEQ ID NO:15	  1 -------------------------------------------------FTSSLHS---- 7
SEQ ID NO:16	    ------------------------------------------------------------

SEQ ID NO:1	 61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
SEQ ID NO:3	 61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
SEQ ID NO:14	    ------------------------------------------------------------
SEQ ID NO:15	    ------------------------------------------------------------
SEQ ID NO:16	  1 ----------------------------QQYSTVPWT----------------------- 9

SEQ ID NO:1	121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
SEQ ID NO:3	121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
SEQ ID NO:14	    ------------------------------------------------------------
SEQ ID NO:15	    ------------------------------------------------------------
SEQ ID NO:16	    ------------------------------------------------------------

SEQ ID NO:1	181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
SEQ ID NO:3	181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
SEQ ID NO:14	    ----------------------------------
SEQ ID NO:15	    ----------------------------------
SEQ ID NO:16	    ----------------------------------

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SEQ ID NO:1
US-16-093-363-1
; Sequence 1, Application US/16093363
; Publication No. US20190127455A1
; GENERAL INFORMATION
;  APPLICANT: REGENXBIO INC.
;  TITLE OF INVENTION: TREATMENT OF OCULAR DISEASES WITH FULLY-HUMAN
;  TITLE OF INVENTION:POST-TRANSLATIONALLY MODIFIED ANTI-VEGF Fab
;  FILE REFERENCE: 12656-083-228
;  CURRENT APPLICATION NUMBER: US/16/093,363
;  CURRENT FILING DATE: 2018-10-12
;  PRIOR APPLICATION NUMBER: 62/323,285
;  PRIOR FILING DATE: 2016-04-15
;  PRIOR APPLICATION NUMBER: 62/442,802
;  PRIOR FILING DATE: 2017-01-05
;  PRIOR APPLICATION NUMBER: 62/450,438
;  PRIOR FILING DATE: 2017-01-25
;  PRIOR APPLICATION NUMBER: 62/460,428
;  PRIOR FILING DATE: 2017-02-17
;  NUMBER OF SEQ ID NOS: 37
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 214
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Ranibizumab Fab Amino Acid Sequence - light chain
US-16-093-363-1

  Query Match             100.0%;  Score 1114;  DB 19;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BBV62871
ID   BBV62871 standard; protein; 236 AA.
XX
AC   BBV62871;
XX
DT   07-MAY-2015  (first entry)
XX
DE   Anti-VEGF monoclonal antibody light chain sequence (p914), SEQ ID 16.
XX
KW   Ranibizumab; VEGF ligand; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; cancer; cell proliferation; cytostatic;
KW   dermatological; dermatological disease; drug delivery; endocrine disease;
KW   endocrine-gen.; gastrointestinal disease; gastrointestinal-gen.;
KW   gene therapy; hematological disease; hematological-gen.; hepatotropic;
KW   immune disorder; immunomodulator; immunotherapy; infectious disease;
KW   inflammatory disease; light chain; liver disease; lung disease;
KW   metabolic disorder; metabolic-gen.; monoclonal antibody; mouth disease;
KW   nephrotropic; neurodegenerative disease; neurological disease;
KW   neuroprotective; ocular disease; ophthalmological; oral-dental-gen.;
KW   prostate disease; protein therapy; renal disease; respiratory-gen.;
KW   therapeutic; uropathic; vascular disease; vascularization; vasotropic.
XX
OS   Unidentified.
XX
CC PN   US2015073381-A1.
XX
CC PD   12-MAR-2015.
XX
CC PF   10-SEP-2014; 2014US-00483118.
XX
PR   11-SEP-2013; 2013US-0876638P.
XX
CC PA   (KAUP/) KAUPER K A.
CC PA   (MILL/) MILLS J F.
CC PA   (BILL/) BILLINGS M.
CC PA   (RIVE/) RIVERA M R.
CC PA   (LELI/) LELIS A M A.
XX
CC PI   Kauper KA,  Mills JF,  Billings M,  Rivera MR,  Lelis AMA;
XX
DR   WPI; 2015-181090/23.
XX
CC PT   Implantable cell culture device, useful to deliver biologically active 
CC PT   molecules to target region of subject, comprises two or more individual 
CC PT   chambers, where individual chamber comprises a core comprising 
CC PT   biologically active molecules.
XX
CC PS   Disclosure; SEQ ID NO 16; 84pp; English.
XX
CC   The present invention relates to an implantable cell culture device, 
CC   useful for delivering biologically active molecules to a target region of
CC   a subject. The device comprises two or more individual chambers, where 
CC   each individual chamber comprises a core comprising one or more 
CC   biologically active molecules and a semi-permeable membrane surrounding 
CC   the core that permits the diffusion of the biologically active molecules.
CC   The biologically active molecules are selected from the group consisting 
CC   of anti-angiogenic antibodies and molecules, anti-angiogenic antibody 
CC   scaffolds, soluble receptors, agents targeting and inhibiting or 
CC   modulating immunologic pathway molecules, growth factor inhibitors, 
CC   cytokines, growth factors, neurotrophic factors, angiogenic factors, 
CC   neurotransmitters, hormones, enzymes, anti-inflammatory factors, 
CC   therapeutic proteins, gene transfer vectors, antibodies and antibody 
CC   fragments, antigens, and any combination. The invention further relates 
CC   to: (1) a method for treating a disorder, which involves implanting the 
CC   implantable cell culture device into a target region of a patient and 
CC   either allowing the soluble receptors or antiangiogenic antibodies and 
CC   molecules to diffuse from the device and bind to VEGF and/or platelet 
CC   derived growth factor (PDGF) in the target region or allowing the 
CC   biologically active molecules to diffuse from the device; (2) a method 
CC   for delivering the biologically active molecules to a recipient host, 
CC   which involves implanting the implantable cell culture device into a 
CC   target region of the recipient host, where the one or more encapsulated 
CC   ARPE-19 cells secrete the biologically active molecules at the target 
CC   region; and (3) a method for preparing the implantable cell culture 
CC   device, which involves genetically engineering at least one ARPE-19 cell 
CC   to secrete the biologically active molecules, producing an individual 
CC   chamber and assembling two or more individual chambers to form the 
CC   device. The implantable cell culture device of the invention can be used 
CC   for delivering a therapeutic dose of the biologically active molecules to
CC   a target region of a subject. The biologically active molecules are 
CC   useful for treating ophthalmic disorder, endothelial cell proliferation 
CC   or vascularization related disorder, cancer, infectious disorder, 
CC   inflammatory disorder, immunologic disorder, digestive disorder, vascular
CC   disorder, lung disorder, oral disorder, blood disorder, liver disorder, 
CC   skin disorder, prostate disorder, kidney disorder, metabolic disorder, 
CC   endocrine disorder, neurologic disorder, and neurodegenerative disorder. 
CC   The present sequence is an anti-VEGF monoclonal antibody (Ranibizumab) 
CC   light chain sequence, used in the invention for treating the above-
CC   mentioned diseases.
XX
SQ   Sequence 236 AA;

  Query Match             100.0%;  Score 1114;  DB 22;  Length 236;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 82

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 142

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 202

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        203 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 236

AYN12640
ID   AYN12640 standard; protein; 214 AA.
XX
AC   AYN12640;
XX
DT   17-FEB-2011  (first entry)
XX
DE   Humanized anti-VEGF antibody (ranibizumab) light chain, SEQ ID 40.
XX
KW   VEGF ligand; age related macular degeneration; antibody therapy;
KW   antiinflammatory; diabetic macular edema; diabetic retinopathy;
KW   humanized antibody; light chain; ocular disease; ophthalmological;
KW   prophylactic to disease; ranibizumab; retinal venous occlusion;
KW   therapeutic; uveitis; vascular disease;
KW   vascular endothelial growth factor; vasotropic.
XX
OS   Homo sapiens.
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2010136492-A2.
XX
CC PD   02-DEC-2010.
XX
CC PF   26-MAY-2010; 2010WO-EP057246.
XX
PR   28-MAY-2009; 2009US-0181887P.
XX
CC PA   (GLAX ) GLAXO GROUP LTD.
XX
CC PI   Adamson P,  Ertl PF,  Germaschewski V,  Gough GW,  Steward M;
XX
DR   WPI; 2010-P81934/01.
XX
CC PT   Use of composition comprising tumor necrosis factor alpha antagonist and 
CC PT   vascular epidermal growth factor antagonist for preventing or treating a 
CC PT   disease of the eye.
XX
CC PS   Disclosure; SEQ ID NO 40; 157pp; English.
XX
CC   The present invention relates to a composition comprising an antigen 
CC   binding protein (e.g., tumor necrosis factor (TNF) alpha antagonist and 
CC   vascular endothelial growth factor (VEGF) antagonist) and its therapeutic
CC   uses. The invention also provides polynucleotide sequences encoding TNF 
CC   alpha antagonist and VEGF antagonist; a recombinant vector comprising at 
CC   least one polynucleotide sequence; a method for producing an antigen-
CC   binding protein from a host cell comprising the recombinant vector, by 
CC   culturing the host cell and isolating the antigen binding protein; a dual
CC   targeting antigen binding molecule comprising a TNF alpha antagonist 
CC   portion, a VEGF antagonist portion and a linker connecting them and a 
CC   pharmaceutical composition comprising the antigen binding protein and an 
CC   anti-inflammatory agent. The composition is a synergistic composition and
CC   has the anti-inflammatory effect of anti-TNF combined with the anti-
CC   angiogenic activity of anti-VEGF molecule. The composition is useful in 
CC   preventing and treating eye diseases (e.g., diabetic macular edema, 
CC   cystoid macular edema, uveitis, age related macular degeneration (AMD), 
CC   choroidal neovascular AMD, diabetic retinopathy, retinal vein occlusion, 
CC   maculopathies and ocular vasculopathies). The present sequence is a 
CC   Humanized anti-VEGF antibody (ranibizumab) light chain sequence used in 
CC   the therapeutic methods of the invention.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1114;  DB 17;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

US-14-281-749-106
; Sequence 106, Application US/14281749
; Publication No. US20150004101A1
; GENERAL INFORMATION
;  APPLICANT: CONSTABLE, IAN J.
;  APPLICANT:RAKOCZY, ELIZABETH P.
;  APPLICANT:LAI, CHOOI-MAY
;  APPLICANT:CHALBERG JR., THOMAS W.
;  TITLE OF INVENTION: TREATMENT OF AMD USING AAV SFLT-1
;  FILE REFERENCE: 43016-702.201
;  CURRENT APPLICATION NUMBER: US/14/281,749
;  CURRENT FILING DATE: 2014-05-19
;  PRIOR APPLICATION NUMBER: 13/889,275
;  PRIOR FILING DATE: 2013-05-07
;  PRIOR APPLICATION NUMBER: 61/775,440
;  PRIOR FILING DATE: 2013-03-08
;  PRIOR APPLICATION NUMBER: 61/678,555
;  PRIOR FILING DATE: 2012-08-01
;  PRIOR APPLICATION NUMBER: 61/670,535
;  PRIOR FILING DATE: 2012-07-11
;  PRIOR APPLICATION NUMBER: 61/647,461
;  PRIOR FILING DATE: 2012-05-15
;  NUMBER OF SEQ ID NOS: 124
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 106
;  LENGTH: 214
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-281-749-106

  Query Match             100.0%;  Score 1114;  DB 13;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

AYN45507
ID   AYN45507 standard; protein; 214 AA.
XX
AC   AYN45507;
XX
DT   03-MAR-2011  (first entry)
XX
DE   Mouse anti-VEGF ranibizumab monoclonal antibody light chain, SEQ ID 10.
XX
KW   Lucentis; VEGF ligand; Vascular endothelial growth factor;
KW   age related macular degeneration; antibody production; antibody therapy;
KW   antiinflammatory; ascites; atherosclerosis; breast tumor; cancer;
KW   chronic inflammation; colon tumor; corneal transplantation; cytostatic;
KW   diabetic retinopathy; glaucoma; graves disease; hyperplasia;
KW   immune disorder; immunomodulator; inflammatory disease; light chain;
KW   lung inflammation; metastasis; monoclonal antibody; nephrotic syndrome;
KW   non-small-cell lung cancer; ophthalmological; pericarditis;
KW   pleural disease; pre-eclampsia; psoriasis; ranibizumab; rectal tumor;
KW   retinopathy; retinopathy of prematurity; rheumatoid arthritis;
KW   therapeutic; thyroid disease; tissue transplantation.
XX
OS   Mus sp.
XX
FH   Key             Location/Qualifiers
FT   Region          24..34
FT                   /label= CDR1
FT   Region          50..56
FT                   /label= CDR2
FT   Region          89..97
FT                   /label= CDR3
XX
CC PN   US2010322931-A1.
XX
CC PD   23-DEC-2010.
XX
CC PF   17-JUN-2010; 2010US-00817800.
XX
PR   17-JUN-2009; 2009US-0218005P.
XX
CC PA   (HARD/) HARDING F A.
CC PA   (AKAM/) AKAMATSU Y.
XX
CC PI   Harding FA,  Akamatsu Y,  Dubridge RB,  Powers DB;
XX
DR   WPI; 2010-Q66388/02.
XX
CC PT   New anti-vascular endothelial growth factor (VEGF) antibody or anti-VEGF 
CC PT   binding fragment of antibody comprises complementarity determining 
CC PT   regions (CDRs), useful for treating cancer, age-related macular 
CC PT   degeneration, and immune disorder.
XX
CC PS   Claim 35; SEQ ID NO 10; 148pp; English.
XX
CC   The present invention relates to a novel anti-vascular endothelial growth
CC   factor (VEGF) antibody or an anti-VEGF binding fragment of an antibody 
CC   comprising complementarity determining regions (CDRs). The invention 
CC   further relates to: (1) an antibody-drug conjugate comprising the anti-
CC   VEGF antibody or the anti-VEGF binding fragment; (2) a nucleic acid 
CC   comprising a nucleotide sequence encoding the anti-VEGF antibody or the 
CC   anti-VEGF binding fragment; (3) a vector comprising the nucleic acid; (4)
CC   a prokaryotic host cell transformed with the vector; (5) a eukaryotic 
CC   host cell transformed with the vector, or a eukaryotic host cell 
CC   engineered to express the nucleotide sequence; (6) a method for producing
CC   the anti-VEGF antibody or the anti-VEGF binding fragment; and (7) a 
CC   method for treating cancer, immune disorder and age-related macular 
CC   degeneration by administering a therapeutically effective amount of the 
CC   anti-VEGF antibody or the anti-VEGF binding fragment, the antibody-drug 
CC   conjugate, or a pharmaceutical composition to a human patient. The 
CC   antibody or binding fragment and antibody-drug conjugate of the invention
CC   can be used for producing a pharmaceutical composition for treating 
CC   cancer (e.g., metastatic colon carcinoma, metastatic rectal carcinoma, 
CC   non-squamous non-small cell lung cancer, metastatic breast cancer), 
CC   retinal disease (e.g., age-related macular degeneration, diabetic and 
CC   other proliferative retinopathies including retinopathy of prematurity, 
CC   retrolental fibroplasia, neovascular glaucoma, corneal and other tissue 
CC   transplantation), immune and inflammatory diseases (e.g., rheumatoid 
CC   arthritis and Grave's disease, psoriasis, atherosclerosis, thyroid 
CC   hyperplasias, chronic inflammation, lung inflammation, nephrotic 
CC   syndrome, pre-eclampsia, ascites, pericardial effusion (pericarditis), 
CC   and pleural effusion). The present sequence is a mouse anti-VEGF 
CC   ranibizumab monoclonal antibody light chain sequence, used invention.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1114;  DB 17;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BAY70837
ID   BAY70837 standard; protein; 214 AA.
XX
AC   BAY70837;
XX
DT   16-JAN-2014  (first entry)
XX
DE   AMD treatment-related VEGF inhibitor, SEQ ID NO: 106.
XX
KW   VEGF inhibitor; age related macular degeneration; antibody therapy;
KW   choroidal neovascularization; macular edema; ophthalmological;
KW   prophylactic to disease; therapeutic;
KW   vascular endothelial growth factor inhibitor.
XX
OS   Unidentified.
XX
CC PN   WO2013173129-A2.
XX
CC PD   21-NOV-2013.
XX
CC PF   07-MAY-2013; 2013WO-US040011.
XX
PR   15-MAY-2012; 2012US-0647461P.
PR   11-JUL-2012; 2012US-0670535P.
PR   01-AUG-2012; 2012US-0678555P.
PR   21-AUG-2012; 2012US-0691660P.
PR   08-MAR-2013; 2013US-0775440P.
XX
CC PA   (LION-) LIONS EYE INST LTD.
CC PA   (AVAL-) AVALANCHE AUSTRALIA PTY LTD.
XX
CC PI   Chalberg TW,  Constable IJ,  Lai C,  Rakoczy EP;
XX
DR   WPI; 2013-V51961/81.
XX
CC PT   Use of composition comprising nucleic acid having sequence encoding 
CC PT   vascular endothelial growth factor inhibitor that is administered 
CC PT   directly to subretinal site for treatment or prophylaxis of ocular 
CC PT   neovascularization in human subject.
XX
CC PS   Claim 22; SEQ ID NO 106; 176pp; English.
XX
CC   The present invention relates to a novel nucleic acid comprising a 
CC   sequence encoding a vascular endothelial growth factor (VEGF) inhibitor 
CC   for use in treatment or prophylaxis of ocular or choroidal 
CC   neovascularization such as age-related macular degeneration (AMD) or 
CC   macular edema in a human subject. The VEGF inhibitor is an anti-VEGF 
CC   antibody, soluble receptor, fusion protein or fragment. The invention 
CC   claims: a nucleic acid comprising a sequence encoding soluble Fms-related
CC   tyrosine kinase-1 (sFLT-1) used for treating AMD; a pharmaceutical 
CC   composition comprising recombinant viruses or plasmids; a method for 
CC   generating the recombinant virus in a cell; and a cell for generating the
CC   recombinant viral vector. The present sequence represents the VEGF 
CC   inhibitor which is used for the treatment or prophylaxis of AMD.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1114;  DB 20;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BBA42163
ID   BBA42163 standard; protein; 214 AA.
XX
AC   BBA42163;
XX
DT   16-JAN-2014  (first entry)
XX
DE   Anti-VEGF humanized antibody, SEQ ID 106.
XX
KW   VEGF inhibitor; VEGF-A ligand inhibitor;
KW   age related macular degeneration; choroidal neovascularization;
KW   diabetic macular edema; diabetic retinopathy;
KW   dry age related macular degeneration;
KW   genetically engineered microorganism; humanized antibody; ocular disease;
KW   ophthalmological; proliferative diabetic retinopathy;
KW   prophylactic to disease; retinal neovascularization;
KW   retinal venous occlusion; retinopathy; therapeutic;
KW   vascular endothelial growth factor inhibitor;
KW   wet age related macular degeneration.
XX
OS   Unidentified.
XX
CC PN   US2013323302-A1.
XX
CC PD   05-DEC-2013.
XX
CC PF   07-MAY-2013; 2013US-00889275.
XX
PR   15-MAY-2012; 2012US-0647461P.
PR   11-JUL-2012; 2012US-0670535P.
PR   01-AUG-2012; 2012US-0678555P.
PR   29-AUG-2012; 2012US-0694660P.
PR   08-MAR-2013; 2013US-0775440P.
XX
CC PA   (LION-) LIONS EYE INST LTD.
CC PA   (AVAL-) AVALANCHE AUSTRALIA PTY LTD.
XX
CC PI   Chalberg TW,  Constable IJ,  Lai C,  Rakoczy EP;
XX
DR   WPI; 2013-W70572/01.
DR   N-PSDB; BBA42164, BBA42165.
XX
CC PT   Treatment or prophylaxis of ocular neovascularization e.g. ischemic 
CC PT   retinopathy by administering pharmaceutical composition comprising 
CC PT   nucleic acid encoding soluble fms-like tyrosine kinase-1 to subretinal 
CC PT   sites of human subject.
XX
CC PS   Claim 34; SEQ ID NO 106; 129pp; English.
XX
CC   The present invention relates to a novel method for treating or 
CC   preventing ocular neovascularization in a subject. The method comprises: 
CC   administering a pharmaceutically effective amount of a composition 
CC   comprising a nucleic acid encoding a soluble Fms-related tyrosine kinase-
CC   1 (sFLT-1) to the subject. Also described are: (1) a pharmaceutical 
CC   composition comprising nucleic acid elements such as: (a) a promoter 
CC   comprising a nucleotide sequence selected from the group consisting of 
CC   SEQ ID NO: 1-32 (see BBA42058-BBA42089); (b) a vascular endothelial 
CC   growth factor (VEGF) inhibitor comprising a sequence selected from the 
CC   group consisting of SEQ ID NO: 102-108 (see BBA42159-BBA42165) and SEQ ID
CC   NO: 122 (see BBA42179); (c) an intron comprising a nucleotide sequence 
CC   selected from the group consisting of SEQ ID NO: 115-120 (see BBA42172-
CC   BBA42177) and SEQ ID NO: 48 (see BBA42105); (d) an untranslated region 
CC   (UTR) comprising a nucleotide sequence selected from the group consisting
CC   of SEQ ID NO: 91-101 (see BBA42148-BBA42158); (e) a terminator comprising
CC   a nucleotide sequence selected from the group consisting of SEQ ID NO: 49
CC   -55 (see BBA42106-BBA42112); (f) an inverted terminal repeat (ITR) 
CC   comprising a nucleotide sequence selected from the group consisting of 
CC   SEQ ID NO: 56-59 (see BBA42113-BBA42116); and (g) a linker comprising a 
CC   nucleotide sequence selected from the group consisting of SEQ ID NO: 60-
CC   90 (see BBA42117-BBA42147); (2) an unit dose of a pharmaceutical 
CC   composition comprising recombinant viruses having a nucleic acid encoding
CC   the sFLT-1; (3) a method for generating a recombinant virus in a cell; 
CC   and (4) a cell for generating a recombinant viral vector. The method of 
CC   the present invention is useful for preventing and treating ocular 
CC   neovascularization such as age-related macular degeneration (AMD), wet-
CC   AMD, dry-AMD, retinal neovascularization, choroidal neovascularization, 
CC   diabetic retinopathy, proliferative diabetic retinopathy, retinal vein 
CC   occlusion, central retinal vein occlusion, branched retinal vein 
CC   occlusion, diabetic macular edema, diabetic retinal ischemia, ischemic 
CC   retinopathy and diabetic retinal edema. The present sequence represents 
CC   an anti-VEGF humanized antibody which can be used as a VEGF inhibitor in 
CC   the pharmaceutical composition of the present invention, where the 
CC   pharmaceutical composition can be used for preventing and treating ocular
CC   neovascularization.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1114;  DB 20;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BBB76745
ID   BBB76745 standard; protein; 214 AA.
XX
AC   BBB76745;
XX
DT   13-MAR-2014  (first entry)
XX
DE   Bispecific antibody VEGFang2-0012 light chain 1, SEQ 23.
XX
KW   Immunoglobulin G1; Lucentis; VEGF ligand;
KW   age related macular degeneration; antibody engineering;
KW   antibody production; antibody therapy; bispecific antibody;
KW   diabetic macular edema; diabetic retinopathy; glaucoma; light chain;
KW   macular degeneration; macular telangiectasia; ocular disease;
KW   ophthalmological; ranibizumab; retinal degeneration;
KW   retinal venous occlusion; retinitis pigmentosa; retinopathy;
KW   retinopathy of prematurity; vascular endothelial growth factor;
KW   vascular eye disease; vasotropic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
XX
CC PN   US2014017244-A1.
XX
CC PD   16-JAN-2014.
XX
CC PF   11-JUL-2013; 2013US-00940091.
XX
PR   13-JUL-2012; 2012EP-00176299.
XX
CC PA   (DUER/) DUERR H.
CC PA   (HERT/) HERTING F.
CC PA   (KLEI/) KLEIN C.
CC PA   (REGU/) REGULA J T.
CC PA   (RUET/) RUETH M.
CC PA   (STUB/) STUBENRAUCH K.
XX
CC PI   Duerr H,  Herting F,  Klein C,  Regula JT,  Rueth M,  Stubenrauch K;
XX
DR   WPI; 2014-B53851/09.
XX
CC PT   Reducing viscosity of antibody for treating patient suffering from ocular
CC PT   vascular diseases e.g. diabetic retinopathy, involves performing 
CC PT   modification of antibody constant heavy chain region of human 
CC PT   immunoglobulin (Ig) G1 or IgG4.
XX
CC PS   Claim 19; SEQ ID NO 23; 82pp; English.
XX
CC   The present invention relates to a method for reducing the viscosity of 
CC   an antibody of human immunoglobulin (Ig) G1 or human IgG4 subclass, in 
CC   particularly to human IgG1 or IgG4 subclass bispecific antibodies against
CC   human vascular endothelial growth factor (VEGF/VEGF-A) and angiopoietin-2
CC   (ang2). The method involves modifying the heavy chain constant region of 
CC   the human IgG1 or IgG4 subclass antibody to include the mutations I253A, 
CC   H310A and H435A (numbering according to the EU Index of Kabat). 
CC   Optionally, IgG1 subclass antibodies may further include the mutations 
CC   L234A, L235A and P329G, while IgG4 subclass antibodies may further 
CC   include the mutations S228P and L235E. The invention also provides: an 
CC   antibody obtained by the above-mentioned method; a bispecific antibody 
CC   comprising first antigen-binding site that specifically binds to human 
CC   VEGF and second antigen-binding site that specifically binds to human ANF
CC   -2; a pharmaceutical composition comprising the antibody; a nucleotide 
CC   sequence encoding the antibody; an expression vector comprising the 
CC   nucleotide sequence; a host cell comprising the vector; and a method for 
CC   preparing the bispecific antibody. The method is useful for reducing 
CC   viscosity of antibody. The antibody is useful for treating ocular 
CC   vascular diseases, e.g., diabetic retinopathy, diabetic macular edema, 
CC   retinopathy of prematurity, neovascular glaucoma, retinal vein 
CC   occlusions, central retinal vein occlusions, macular degeneration, age-
CC   related macular degeneration, retinitis pigmentosa, retinal angiomatous 
CC   proliferation, macular telangiectasia, ischemic retinopathy, iris 
CC   neovascularization, intraocular neovascularization, corneal 
CC   neovascularization, retinal neovascularization, choroidal 
CC   neovascularization, and retinal degeneration. The present sequence is a 
CC   bispecific antibody fragment comprising an anti-VEGF antibody light chain
CC   variable region and human IgG1 constant region. The antibody is used in 
CC   the viscosity reduction methods of the invention.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1114;  DB 21;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

SEQ ID NO: 2
BBV62869
ID   BBV62869 standard; protein; 250 AA.
XX
AC   BBV62869;
XX
DT   07-MAY-2015  (first entry)
XX
DE   Anti-VEGF monoclonal antibody heavy chain sequence (p915), SEQ ID 14.
XX
KW   Ranibizumab; VEGF ligand; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; cancer; cell proliferation; cytostatic;
KW   dermatological; dermatological disease; drug delivery; endocrine disease;
KW   endocrine-gen.; gastrointestinal disease; gastrointestinal-gen.;
KW   gene therapy; heavy chain; hematological disease; hematological-gen.;
KW   hepatotropic; immune disorder; immunomodulator; immunotherapy;
KW   infectious disease; inflammatory disease; liver disease; lung disease;
KW   metabolic disorder; metabolic-gen.; monoclonal antibody; mouth disease;
KW   nephrotropic; neurodegenerative disease; neurological disease;
KW   neuroprotective; ocular disease; ophthalmological; oral-dental-gen.;
KW   prostate disease; protein therapy; renal disease; respiratory-gen.;
KW   therapeutic; uropathic; vascular disease; vascularization; vasotropic.
XX
OS   Unidentified.
XX
CC PN   US2015073381-A1.
XX
CC PD   12-MAR-2015.
XX
CC PF   10-SEP-2014; 2014US-00483118.
XX
PR   11-SEP-2013; 2013US-0876638P.
XX
CC PA   (KAUP/) KAUPER K A.
CC PA   (MILL/) MILLS J F.
CC PA   (BILL/) BILLINGS M.
CC PA   (RIVE/) RIVERA M R.
CC PA   (LELI/) LELIS A M A.
XX
CC PI   Kauper KA,  Mills JF,  Billings M,  Rivera MR,  Lelis AMA;
XX
DR   WPI; 2015-181090/23.
XX
CC PT   Implantable cell culture device, useful to deliver biologically active 
CC PT   molecules to target region of subject, comprises two or more individual 
CC PT   chambers, where individual chamber comprises a core comprising 
CC PT   biologically active molecules.
XX
CC PS   Disclosure; SEQ ID NO 14; 84pp; English.
XX
CC   The present invention relates to an implantable cell culture device, 
CC   useful for delivering biologically active molecules to a target region of
CC   a subject. The device comprises two or more individual chambers, where 
CC   each individual chamber comprises a core comprising one or more 
CC   biologically active molecules and a semi-permeable membrane surrounding 
CC   the core that permits the diffusion of the biologically active molecules.
CC   The biologically active molecules are selected from the group consisting 
CC   of anti-angiogenic antibodies and molecules, anti-angiogenic antibody 
CC   scaffolds, soluble receptors, agents targeting and inhibiting or 
CC   modulating immunologic pathway molecules, growth factor inhibitors, 
CC   cytokines, growth factors, neurotrophic factors, angiogenic factors, 
CC   neurotransmitters, hormones, enzymes, anti-inflammatory factors, 
CC   therapeutic proteins, gene transfer vectors, antibodies and antibody 
CC   fragments, antigens, and any combination. The invention further relates 
CC   to: (1) a method for treating a disorder, which involves implanting the 
CC   implantable cell culture device into a target region of a patient and 
CC   either allowing the soluble receptors or antiangiogenic antibodies and 
CC   molecules to diffuse from the device and bind to VEGF and/or platelet 
CC   derived growth factor (PDGF) in the target region or allowing the 
CC   biologically active molecules to diffuse from the device; (2) a method 
CC   for delivering the biologically active molecules to a recipient host, 
CC   which involves implanting the implantable cell culture device into a 
CC   target region of the recipient host, where the one or more encapsulated 
CC   ARPE-19 cells secrete the biologically active molecules at the target 
CC   region; and (3) a method for preparing the implantable cell culture 
CC   device, which involves genetically engineering at least one ARPE-19 cell 
CC   to secrete the biologically active molecules, producing an individual 
CC   chamber and assembling two or more individual chambers to form the 
CC   device. The implantable cell culture device of the invention can be used 
CC   for delivering a therapeutic dose of the biologically active molecules to
CC   a target region of a subject. The biologically active molecules are 
CC   useful for treating ophthalmic disorder, endothelial cell proliferation 
CC   or vascularization related disorder, cancer, infectious disorder, 
CC   inflammatory disorder, immunologic disorder, digestive disorder, vascular
CC   disorder, lung disorder, oral disorder, blood disorder, liver disorder, 
CC   skin disorder, prostate disorder, kidney disorder, metabolic disorder, 
CC   endocrine disorder, neurologic disorder, and neurodegenerative disorder. 
CC   The present sequence is an anti-VEGF monoclonal antibody (Ranibizumab) 
CC   heavy chain sequence, used in the invention for treating the above-
CC   mentioned diseases.
XX
SQ   Sequence 250 AA;

  Query Match             100.0%;  Score 1241;  DB 22;  Length 250;
  Best Local Similarity   100.0%;  
  Matches  231;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         20 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 79

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         80 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 139

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        140 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 199

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        200 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 250
BES86283
ID   BES86283 standard; protein; 231 AA.
XX
AC   BES86283;
XX
DT   08-FEB-2018  (first entry)
XX
DE   Anti-VEGF antibody heavy chain ranibizumab.
XX
KW   VEGF ligand; Vascular endothelial growth factor;
KW   age related macular degeneration; cytostatic; diabetic macular edema;
KW   diabetic retinopathy; heavy chain; ocular disease; ocular neoplasm;
KW   ophthalmological; prophylactic to disease; ranibizumab;
KW   retinal venous occlusion; therapeutic; vasotropic.
XX
OS   Unidentified.
XX
CC PN   WO2017218981-A2.
XX
CC PD   21-DEC-2017.
XX
CC PF   16-JUN-2017; 2017WO-US038012.
XX
PR   16-JUN-2016; 2016US-0351231P.
XX
CC PA   (ADVE-) ADVERUM BIOTECHNOLOGIES INC.
XX
CC PI   Blumenkranz M,  Gasmi M;
XX
DR   WPI; 2017-87236F/04.
XX
CC PT   Treating eye disease involves administering unit dose of pharmaceutical 
CC PT   suspension to primate patient by injection to eye, where unit dose of 
CC PT   pharmaceutical suspension comprises vector genomes of recombinant adeno-
CC PT   associated virus.
XX
CC PS   Disclosure; Page 39; 71pp; English.
XX
CC   The present invention relates to a method for treating or preventing an 
CC   eye disease such as ocular neovascularization. The invention also relates
CC   to a pharmaceutical composition which comprises an effective amount of a 
CC   vector or viral particles comprising a nucleic acid encoding an anti-VEGF
CC   agent. The invention further relates to a kit comprising the 
CC   pharmaceutical composition for treating or preventing diseases such as 
CC   neovascular (wet) age-related macular degeneration (AMD), macular edema 
CC   following retinal vein occlusion (RVO), diabetic macular edema (DME), 
CC   diabetic retinopathy (DR) in patients with DME, ischemic retinopathy, 
CC   intraocular neovascularization, dry- AMD, retinal neovascularization, 
CC   diabetic retina ischemia, diabetic retinal edema, proliferative diabetic 
CC   retinopathy, central retinal vein occlusion, and branched retinal vein 
CC   occlusion. The present sequence is aanti-VEGF antibody heavy chain 
CC   ranibizumab which is useful for reducing the new blood vessel growth or 
CC   formation and/or oedem, or swelling at the infection site.
XX
SQ   Sequence 231 AA;

  Query Match             100.0%;  Score 1241;  DB 25;  Length 231;
  Best Local Similarity   100.0%;  
  Matches  231;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
BGL06180
ID   BGL06180 standard; protein; 231 AA.
XX
AC   BGL06180;
XX
DT   25-JUL-2019  (first entry)
XX
DE   Anti-VEGFA monoclonal antibody heavy chain, SEQ 28.
XX
KW   VEGF-A ligand; achromatopsia; age related macular degeneration;
KW   color vision defect; cone dystrophy; diabetic retinopathy; expression;
KW   glaucoma; heavy chain; laurence-moon syndrome;
KW   lebers congential amaurosis; macular telangiectasia; monoclonal antibody;
KW   ophthalmological; prophylactic to disease; ranibizumab;
KW   retinal venous occlusion; retinitis pigmentosa; sorsbys fundus dystrophy;
KW   spinocerebellar ataxia; stargardt disease; therapeutic;
KW   vitelliform macular dystrophy.
XX
OS   Unidentified.
XX
CC PN   WO2019113225-A1.
XX
CC PD   13-JUN-2019.
XX
CC PF   05-DEC-2018; 2018WO-US064091.
XX
PR   05-DEC-2017; 2017US-0594811P.
XX
CC PA   (UNIW ) UNIV WASHINGTON.
XX
CC PI   Neitz M,  Neitz J;
XX
DR   WPI; 2019-51072H/46.
XX
CC PT   Isolated nucleic acid used in treating cone cell disorder, which is 
CC PT   achromotopsia, blue cone monochromacy, red-green color blindness, protan 
CC PT   defect, deutan defect, tritan defect, macular dystrophy, comprising 166 
CC PT   nucleobases.
XX
CC PS   Disclosure; SEQ ID NO 28; 89pp; English.
XX
CC   The present invention relates to a novel isolated nucleic acid which is 
CC   used for treating cone cell disorder in a subject. The nucleic acid of 
CC   SEQ ID NO:1 (see BGL06153) comprises 166 nucleobases. The invention 
CC   further relates to: (1) a nucleic acid expression cassette comprising a 
CC   locus control region (LCR) of SEQ ID NO:2 (see BGL06154) and a promoter; 
CC   (2) an expression vector comprising the expression cassette; (3) a 
CC   recombinant host cell comprising the expression vector; (4) a recombinant
CC   adeno-associated virus (rAAV) particle comprising an AAV capsid protein 
CC   and the expression cassette or expression vector; (5) a pharmaceutical 
CC   composition comprising the expression cassette, expression vector or rAAV
CC   particle and a pharmaceutically acceptable carrier; (6) a formulation 
CC   comprising packaged viral particles comprising the expression vector; (7)
CC   a method for expressing a gene product such as a protein in cone cells; 
CC   and (8) a method for treating or preventing cone cell disorder in a 
CC   subject. The isolated nucleic acid is used for preventing or treating the
CC   cone cell disorder selected from achromotopsia, blue cone monochromacy, 
CC   red-green color blindness, protan defect, deutan defect, tritan defect, 
CC   macular dystrophy (Stargardt's macular dystrophy), cone dystrophy, cone-
CC   rod dystrophy, X-linked cone dystrophy, Spinocerebellar ataxia type 7, 
CC   Bardet-Biedl syndrome- 1, age-related macular degeneration, macular 
CC   telangiectasia, retinitis pigmentosa, diabetic retinopathy, retinal vein 
CC   occlusions, glaucoma, Sorsby s fundus dystrophy, adult vitelliform 
CC   macular dystrophy, Best's disease, rod-cone dystrophy, Leber's congenital
CC   amaurosis, X- linked retinoschisis, Bornholm eye disease and X-linked 
CC   cone dysfunction syndrome with myopia in the subject.
XX
SQ   Sequence 231 AA;

  Query Match             100.0%;  Score 1241;  DB 28;  Length 231;
  Best Local Similarity   100.0%;  
  Matches  231;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231

BIK59556
ID   BIK59556 standard; protein; 232 AA.
XX
AC   BIK59556;
XX
DT   26-NOV-2020  (first entry)
XX
DE   Anti-hVEGF mAb Ranibizumab heavy chain, SEQ 40.
XX
KW   Ranibizumab; VEGF protein; VEGF-A ligand; gene therapy; light chain;
KW   monoclonal antibody; ocular disease; ophthalmological; therapeutic;
KW   vascular endothelial growth factor.
XX
OS   Unidentified.
XX
CC PN   WO2020206098-A1.
XX
CC PD   08-OCT-2020.
XX
CC PF   02-APR-2020; 2020WO-US026356.
XX
PR   03-APR-2019; 2019US-0828949P.
PR   03-JUN-2019; 2019US-0856533P.
PR   10-DEC-2019; 2019US-0946158P.
XX
CC PA   (REGE-) REGENXBIO INC.
XX
CC PI   Danos O,  Van Everen S,  Yoo JI,  Patel SM,  Ghanekar AA,  Oberry AR;
CC PI   Irwin-Pack KR,  Curtiss DT;
XX
DR   WPI; 2020-98100K/087.
XX
CC PT   Performing subretinal administration without vitrectomy for treating a 
CC PT   pathology of the eye, comprises administering to the subretinal space in 
CC PT   the eye of a human subject in need of treatment a recombinant viral 
CC PT   vector.
XX
CC PS   Disclosure; SEQ ID NO 40; 353pp; English.
XX
CC   The present invention relates to a method for performing subretinal 
CC   administration without vitrectomy for treating a pathology of the eye. 
CC   The method involves administering to the subretinal space in the eye of a
CC   human subject in need of treatment a recombinant viral vector comprising 
CC   a nucleotide sequence encoding a therapeutic product such that the 
CC   therapeutic product is expressed and results in treatment of the 
CC   pathology of the eye, where the method does not comprise performing a 
CC   vitrectomy on the eye of human patient. The invention also provides: a 
CC   method of suprachoroidal administration for treating a pathology of the 
CC   eye; a method of administration to the outer space of the sclera for 
CC   treating a pathology of the eye; a method of subretinal administration 
CC   accompanied by vitrectomy for treating a pathology of the eye; and a 
CC   method for subretinal administration for treating a pathology of the eye.
XX
SQ   Sequence 232 AA;

  Query Match             100.0%;  Score 1241;  DB 31;  Length 232;
  Best Local Similarity   100.0%;  
  Matches  231;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 61

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 121

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 181

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 232

BIM05990
ID   BIM05990 standard; protein; 513 AA.
XX
AC   BIM05990;
XX
DT   10-DEC-2020  (first entry)
XX
DE   AAV particle bispecific antibody amino acid, SEQ ID 7398.
XX
KW   antibody; antibody therapy; prophylactic to disease; therapeutic;
KW   vectorized antibody.
XX
OS   Synthetic.
XX
CC PN   WO2020223279-A1.
XX
CC PD   05-NOV-2020.
XX
CC PF   29-APR-2020; 2020WO-US030360.
XX
PR   29-APR-2019; 2019US-0839891P.
PR   12-JUN-2019; 2019US-0860295P.
PR   28-OCT-2019; 2019US-0926706P.
PR   30-MAR-2020; 2020US-0002008P.
PR   30-MAR-2020; 2020US-0002011P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Hou J,  Shu Y,  Carter T,  Sah DW,  Yen P,  Ward DT,  Crimins JL;
XX
DR   WPI; 2020-A7091D/097.
XX
CC PT   Adeno-associated viral (AAV) particle for treating influenza, comprises 
CC PT   capsid and viral genome comprising inverted terminal repeat (ITR) 
CC PT   sequence region, promoter sequence region, polyA sequence region, and 
CC PT   payload region.
XX
CC PS   Claim 31; SEQ ID NO 7398; 824pp; English.
XX
CC   The present invention relates to vectorized antibodies (vAB), and more 
CC   specifically, to an adeno-associated viral (AAV) particle for treating a 
CC   disease or disorder. The AAV particle comprises a capsid and a viral 
CC   genome comprising a 5' inverted terminal repeat (ITR) sequence region, at
CC   least one promoter sequence region, a polyA sequence region, a 3'-ITR 
CC   sequence region, and at least one payload region comprising a 1st nucleic
CC   acid sequence encoding an antibody, an antibody fragment or an antibody 
CC   variant. The AAV particle is useful for producing an antibody in a 
CC   subject; for expressing an antibody in a cell or tissue; and for 
CC   preparing pharmaceutical composition for preventing or treating disease 
CC   or disorder selected from diseases caused by John Cunningham virus (JCV),
CC   influenza, hepatitis A, hepatitis B, hepatitis D, hepatitis E, 
CC   respiratory syncytial virus (RSV), herpes simplex virus 1, herpes simplex
CC   virus 2, human cytomegalovirus, Epstein-Barr virus, varicella zoster 
CC   virus, coronavirus, Poxvirus, Enterovirus 71, rubella virus, human 
CC   papillomavirus, Pseudomonas aeruginosa, Streptococcus bacteria, 
CC   Staphylococcus bacteria, Clostridium tetani, Bordetella, Mycobacterium, 
CC   Francisella tularensis, Toxoplasma gondii, Candida yeast, ricin, Bacillus
CC   anthracis, shiga toxin, shiga-like toxin, botulinum toxins, chikungunya 
CC   virus, dengue virus, Trypanosoma cruzi, rabies virus, Plasmodium 
CC   falciparum, ebola virus, Marburg virus, West Nile virus, Yellow Fever 
CC   virus, Japanese encephalitis virus, St. Louis encephalitis virus, 
CC   rotavirus, Norwalk virus, Campylobacter jejuni, Clostridium difficile, 
CC   Entamoeba histolytica, Helicobacter pylori, and enterotoxin B, 
CC   Parkinson's disease, dementia with Lewy Bodies, multiple system atrophy, 
CC   decreased muscle mass, decreased muscle strength, decreased muscle 
CC   function, spinal muscular atrophy, Alzheimer's disease, Huntington's 
CC   disease, multiple sclerosis, amyotrophic lateral sclerosis, stroke, 
CC   migraine, pain, neuropathies, psychiatric disorders, cancer, ocular 
CC   diseases, systemic diseases of the blood, systemic diseases of the heart,
CC   systemic diseases of the bone, immune system, autoimmune disease, 
CC   inflammation disorders and inflammation.
XX
SQ   Sequence 513 AA;

  Query Match             100.0%;  Score 1241;  DB 31;  Length 513;
  Best Local Similarity   100.0%;  
  Matches  231;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 80

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 140

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 200

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        201 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 251

BGF66159
ID   BGF66159 standard; protein; 248 AA.
XX
AC   BGF66159;
XX
DT   13-JUN-2019  (first entry)
XX
DE   Anti-VEGF monoclonal antibody (ranibizumab) HC region, SEQ 33.
XX
KW   Immunoglobulin G1; VEGF-A ligand; antibody production; antibody therapy;
KW   antiinflammatory; cardiovascular disease; cardiovascular-gen.;
KW   cytostatic; degeneration; dermatological; dermatological disease;
KW   drug delivery; endocrine disease; endocrine-gen.;
KW   gastrointestinal disease; gastrointestinal-gen.; genetic disorder;
KW   genetic-disease-gen.; gynecological; gynecological disorder; heavy chain;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; inflammatory disease; metabolic disorder;
KW   metabolic-gen.; monoclonal antibody; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   obstetrics; ocular disease; ophthalmological; ranibizumab;
KW   respiratory disease; respiratory-gen.; therapeutic;
KW   vascular endothelial growth factor.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          26..35
FT                   /note= "CDR1"
FT   Region          50..66
FT                   /note= "CDR2"
FT   Region          99..112
FT                   /note= "CDR3"
FT   Modified-site   115..117
FT                   /note= "Glutamine glycosylation site"
FT   Modified-site   163..165
FT                   /note= "Non-consensus asparaginal glycosylation site"
FT   Misc-difference 228..248
FT                   /note= "This region may be optionally absent in its 
FT                   entirety"
FT   Misc-difference 231
FT                   /note= "Optionally replaced with Leu"
FT   Misc-difference 232..248
FT                   /note= "This region may be optionally absent in its 
FT                   entirety"
FT   Misc-difference 238..248
FT                   /note= "This region may be optionally absent in its 
FT                   entirety"
XX
CC PN   WO2019079496-A2.
XX
CC PD   25-APR-2019.
XX
CC PF   17-OCT-2018; 2018WO-US056346.
XX
PR   18-OCT-2017; 2017US-0574106P.
PR   22-DEC-2017; 2017US-0609750P.
PR   18-JUL-2018; 2018US-0700124P.
XX
CC PA   (REGE-) REGENXBIO INC.
XX
CC PI   Danos OFP,  Wu Z,  Gerner FM,  Van Everen S;
XX
DR   WPI; 2019-37016Q/34.
DR   N-PSDB; BGF66231.
XX
CC PT   Pharmaceutical composition for treating Alzheimer's disease, migraines, 
CC PT   cluster headaches, or tauopathies, comprises an adeno-associated virus 
CC PT   vector having viral capsid and an artificial genome comprising an 
CC PT   expression cassette.
XX
CC PS   Example 17; SEQ ID NO 33; 298pp; English.
XX
CC   The present invention relates to a novel pharmaceutical composition, 
CC   useful for treating Alzheimer's disease, migraines, cluster headaches, or
CC   taupathies in a human subject. The pharmaceutical composition comprises 
CC   an adeno-associated virus (AAV) vector having a viral capsid and an 
CC   artificial genome comprising an expression cassette flanked by AAV 
CC   inverted terminal repeats (ITRs), where expression cassette comprises a 
CC   transgene operably linked to one or more regulatory sequences that 
CC   controls the expression of the transgene in human central nervous system 
CC   (CNS) cells. The invention further discloses a method for producing 
CC   therapeutic antibodies, where the antibody comprises a heavy chain 
CC   variable region (VH) and light chain variable region (VL) with their 
CC   corresponding complementarity determining regions (CDRs). The 
CC   pharmaceutical composition and fully human post-translationally modified 
CC   therapeutic monoclonal antibodies are useful for treating Alzheimer's 
CC   disease; migraines; cluster headaches; taupathies such as chronic 
CC   traumatic encephalopathy, progressive supranuclear palsy, and 
CC   frontotemporal dementia; psoriasis, psoriatic arthritis; ankylosing 
CC   spondylitis; Crohn's disease; multiple sclerosis; ulcerative colitis (UC)
CC   ; asthma; heterozygous familial hypercholesterolemia (HeFH); homozygous 
CC   familial hypercholesterolemia (HoFH); dyslipidemia; cardiovascular 
CC   disease such as atherosclerotic cardiovascular disease (ACD), 
CC   atherosclerotic plaque formation, abnormally high levels of non-HDL 
CC   cholesterol and LDL, aortic stenosis, hepatic stenosis, or 
CC   hypercholesterolemia; osteoporosis; metastic melanoma; lymphoma; non-
CC   small cell lung carcinoma; systemic lupus erythromatosis (SLE); ocular 
CC   disorders such as age-related mascular degeneration; cystic fibrosis (CF)
CC   ; rheumatoid arthritis (RA); solid tumors; pancreatic adenocarcinoma; 
CC   lung adenocarcinoma; lung squamous cell carcinoma; esophagogastric 
CC   adenocarcinoma; gastric cancer; colorectal cancer; breast cancer; 
CC   hereditary angioedema; and plaque psoriasis by administering to the human
CC   subject in need. The pharmaceutical composition is useful for delivering 
CC   fully human post-translationally modified therapeutic monoclonal 
CC   antibodies using recombinant AAV (rAAV) vector to an appropriate tissue. 
CC   The present sequence is an anti-vascular endothelial growth factor (VEGF)
CC   monoclonal antibody (ranibizumab) heavy chain (HC) region comprising IgG1
CC   constant region, where the antibody can be useful for preoaring the 
CC   pharmaceutical composition for treating above mentioned diseases. Note: 
CC   SEQ ID NOs: 61-70 and SEQ ID NOs: 83-100 are described in the sequence 
CC   listing but no corresponding sequences are shown.
XX
SQ   Sequence 248 AA;

  Query Match             99.7%;  Score 1237;  DB 28;  Length 248;
  Best Local Similarity   100.0%;  
  Matches  230;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230

BBE25654
ID   BBE25654 standard; protein; 231 AA.
XX
AC   BBE25654;
XX
DT   08-MAY-2014  (first entry)
XX
DE   Anti-VEGF humanized monoclonal IgG1 antibody heavy chain, SEQ ID 4.
XX
KW   Bevacizumab; Immunoglobulin G1; VEGF ligand;
KW   Vascular endothelial growth factor; antibody therapy; astrocytoma;
KW   central nervous system tumor; cytostatic; ganglioneuroma; gene therapy;
KW   glioblastoma; glioma; heavy chain; humanized antibody;
KW   monoclonal antibody; neuroectodermal tumour; neuroprotective;
KW   oligodendroglioma; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   Region          1..123
FT                   /note= "Variable heavy chain region (VH)"
FT   Region          124..215
FT                   /note= "Constant heavy chain region (CH)1"
XX
CC PN   WO2014043480-A1.
XX
CC PD   20-MAR-2014.
XX
CC PF   13-SEP-2013; 2013WO-US059674.
XX
PR   13-SEP-2012; 2012US-0700599P.
XX
CC PA   (CRYS/) CRYSTAL R G.
CC PA   (KAMI/) KAMINSKY S M.
CC PA   (HICK/) HICKS M J.
CC PA   (TABA/) TABAR V.
XX
CC PI   Crystal RG,  Kaminsky SM,  Hicks MJ,  Tabar V;
XX
DR   WPI; 2014-F21548/24.
XX
CC PT   Use of gene therapy viral vector, in the manufacture of medicament to 
CC PT   prevent, inhibit or treat a central nervous system cancer.
XX
CC PS   Claim 8; SEQ ID NO 4; 48pp; English.
XX
CC   The present invention relates to a novel method for treating a central 
CC   nervous system (CNS) cancer in an animal. The method comprises 
CC   administering to the CNS of the mammal a composition comprising one or 
CC   more expression vectors encoding antibodies (BBE25654-BBE25661) directed 
CC   against a vascular endothelial growth factor (VEGF), a chemokine (C-X-C 
CC   motif) ligand 12 (CXCL12 or SDF1), and/or an epidermal growth factor 
CC   receptor (EGFR). The invention further provides: (1) an isolated 
CC   recombinant virus, preferably an adeno-associated virus (AAV) comprising 
CC   any one of the expression vectors; (2) a pharmaceutical composition 
CC   comprising the isolated recombinant AAV of (2); and (3) an application of
CC   a gene therapy viral vector for preparing a medicament for preventing, 
CC   inhibiting or treating a CNS cancer. The CNS cancer includes 
CC   glioblastoma, glial tumor, astrocytoma, grade 1 glioma, grade 2 glioma, 
CC   oligodendroglioma, neurocytoma, dysplastic neuroepithelial tumor, 
CC   primitive neuroectodermal tumor, ganglioneuroma and glioblastoma 
CC   multiforme. The present sequence is a heavy chain of an anti-VEGF 
CC   humanized monoclonal IgG1 antibody (Bevacizumab) comprising human 
CC   framework regions and mouse complementarity-determining regions binding 
CC   to VEGF which is useful for treating CNS cancer in an animal.
XX
SQ   Sequence 231 AA;

  Query Match             97.8%;  Score 1214;  DB 21;  Length 231;
  Best Local Similarity   98.3%;  
  Matches  226;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||| ||:|||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||:|||:|||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230

BBE25657
ID   BBE25657 standard; protein; 231 AA.
XX
AC   BBE25657;
XX
DT   08-MAY-2014  (first entry)
XX
DE   Anti-VEGF humanized monoclonal IgG1 antibody heavy chain, SEQ ID 7.
XX
KW   Bevacizumab; Immunoglobulin G1; VEGF ligand;
KW   Vascular endothelial growth factor; antibody therapy; astrocytoma;
KW   central nervous system tumor; cytostatic; ganglioneuroma; gene therapy;
KW   glioblastoma; glioma; heavy chain; humanized antibody;
KW   monoclonal antibody; neuroectodermal tumour; neuroprotective;
KW   oligodendroglioma; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   Region          1..123
FT                   /note= "Variable heavy chain region (VH)"
FT   Region          124..215
FT                   /note= "Constant heavy chain region (CH)1"
XX
CC PN   WO2014043480-A1.
XX
CC PD   20-MAR-2014.
XX
CC PF   13-SEP-2013; 2013WO-US059674.
XX
PR   13-SEP-2012; 2012US-0700599P.
XX
CC PA   (CRYS/) CRYSTAL R G.
CC PA   (KAMI/) KAMINSKY S M.
CC PA   (HICK/) HICKS M J.
CC PA   (TABA/) TABAR V.
XX
CC PI   Crystal RG,  Kaminsky SM,  Hicks MJ,  Tabar V;
XX
DR   WPI; 2014-F21548/24.
XX
CC PT   Use of gene therapy viral vector, in the manufacture of medicament to 
CC PT   prevent, inhibit or treat a central nervous system cancer.
XX
CC PS   Claim 8; SEQ ID NO 7; 48pp; English.
XX
CC   The present invention relates to a novel method for treating a central 
CC   nervous system (CNS) cancer in an animal. The method comprises 
CC   administering to the CNS of the mammal a composition comprising one or 
CC   more expression vectors encoding antibodies (BBE25654-BBE25661) directed 
CC   against a vascular endothelial growth factor (VEGF), a chemokine (C-X-C 
CC   motif) ligand 12 (CXCL12 or SDF1), and/or an epidermal growth factor 
CC   receptor (EGFR). The invention further provides: (1) an isolated 
CC   recombinant virus, preferably an adeno-associated virus (AAV) comprising 
CC   any one of the expression vectors; (2) a pharmaceutical composition 
CC   comprising the isolated recombinant AAV of (2); and (3) an application of
CC   a gene therapy viral vector for preparing a medicament for preventing, 
CC   inhibiting or treating a CNS cancer. The CNS cancer includes 
CC   glioblastoma, glial tumor, astrocytoma, grade 1 glioma, grade 2 glioma, 
CC   oligodendroglioma, neurocytoma, dysplastic neuroepithelial tumor, 
CC   primitive neuroectodermal tumor, ganglioneuroma and glioblastoma 
CC   multiforme. The present sequence is a heavy chain of an anti-VEGF 
CC   humanized monoclonal IgG1 antibody (Bevacizumab) comprising human 
CC   framework regions and mouse complementarity-determining regions binding 
CC   to VEGF which is useful for treating CNS cancer in an animal.
XX
SQ   Sequence 231 AA;

  Query Match             97.8%;  Score 1214;  DB 21;  Length 231;
  Best Local Similarity   98.3%;  
  Matches  226;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||| ||:|||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||:|||:|||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230

BEO72480
ID   BEO72480 standard; protein; 452 AA.
XX
AC   BEO72480;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-VEGF Ab heavy chain, SEQ:17781.
XX
KW   VEGF; antibody; antibody production; antibody therapy; antiinflammatory;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   diagnostic test; drug delivery; expression; genetic disorder;
KW   genetic-disease-gen.; growth disorder; growth-disorder-gen.; heavy chain;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; inflammatory disease; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; prophylactic to disease;
KW   psychiatric disorder; psychiatric-gen.; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017189959-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030054.
XX
PR   29-APR-2016; 2016US-0329442P.
PR   27-JUL-2016; 2016US-0367317P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-745268/77.
XX
CC PT   Adeno-associated virus particle used in pharmaceutical composition for 
CC PT   preventing disease in subject, such as Parkinson's Disease, comprises 
CC PT   capsid and viral genome, where viral genome comprises inverted terminal 
CC PT   repeat and payload region.
XX
CC PS   Claim 1; SEQ ID NO 17781; 726pp; English.
XX
CC   The present invention relates to an adeno-associated virus (AAV) particle
CC   useful in preparing a pharmaceutical composition for diagnosing, 
CC   preventing and treating a disease in a subject. The AAV particle 
CC   comprises a capsid and a viral genome encoding one or more antibodies or 
CC   antibody fragments, where the viral genome comprises an inverted terminal
CC   repeat and a payload region. The invention further discloses: (1) a 
CC   method for producing a functional antibody in a subject; (2) a 
CC   pharmaceutical composition comprising an AAV particle and a 
CC   pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or tissue; (4) a method for preventing a disease or 
CC   disorder in a subject; (5) a method for treating a disease or disorder in
CC   a subject; and (6) a method for vectored antibody delivery (VAD). The 
CC   disease can be Parkinson's disease, Dementia with Lewy Bodies, multiple 
CC   system atrophy, decreased muscle mass, decreased muscle strength, 
CC   decreased muscle function, spinal muscular atrophy, Alzheimer's disease, 
CC   Huntington's disease, multiple sclerosis, amyotrophic lateral sclerosis, 
CC   stroke, migraine, pain, neuropathy, psychiatric disorder, cancer, ocular 
CC   disease, systemic disease of blood, systemic disease of heart, systemic 
CC   disease of bone, immune system, autoimmune disease, inflammation 
CC   disorder, or inflammation. The present sequence is an anti-VEGF Ab heavy 
CC   chain, which is useful in preparing a pharmaceutical composition for 
CC   treating and preventing ocular disease in a subject.
XX
SQ   Sequence 452 AA;

  Query Match             97.8%;  Score 1214;  DB 25;  Length 452;
  Best Local Similarity   98.3%;  
  Matches  226;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||| ||:|||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||:|||:|||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230

BBP88762
ID   BBP88762 standard; protein; 453 AA.
XX
AC   BBP88762;
XX
DT   01-JAN-2015  (first entry)
XX
DE   Anti-VEGF-A antibody bevacizumab heavy chain, SEQ ID 9.
XX
KW   AVASTIN; VEGF-A ligand; acquired immune deficiency syndrome; ameobicide;
KW   amoeba infection; anthelmintic; anti-hiv; antiarthritic; antibody;
KW   antiinflammatory; antiparasitic; autoimmune disease; bevacizumab;
KW   breast tumor; cancer; cell growth; colorectal tumor;
KW   cytomegalovirus infection; cytostatic; dermatological; drug delivery;
KW   giardia lamblia infection; graft versus host disease;
KW   head and neck tumor; heavy chain; hiv infection; immunoconjugate;
KW   immunostimulant; immunosuppressive; leukemia; lymphoma; metabolic-gen.;
KW   multiple sclerosis; musculoskeletal-gen.; neuroprotective; ovary tumor;
KW   parasitic infection; prophylactic to disease; prostate tumor;
KW   protein therapy; protozoacide; rheumatoid arthritis; schistosomiasis;
KW   small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   systemic lupus erythematosus; testis tumor; therapeutic;
KW   transplant rejection; viral infection; virucide.
XX
OS   Unidentified.
XX
CC PN   WO2014177771-A1.
XX
CC PD   06-NOV-2014.
XX
CC PF   02-MAY-2014; 2014WO-FI050322.
XX
PR   02-MAY-2013; 2013FI-00005451.
PR   14-OCT-2013; 2013FI-00006020.
XX
CC PA   (GLYK-) GLYKOS FINLAND OY.
XX
CC PI   Satomaa T,  Helin J,  Ekholm FS;
XX
DR   WPI; 2014-U23911/78.
XX
CC PT   New glycoprotein-toxic payload molecule conjugate or a toxic payload 
CC PT   molecule-glycan conjugate useful for treating or modulating the growth of
CC PT   or prophylaxis of tumor cells e.g. leukemia cells, lymphoma cells, breast
CC PT   cancer cells.
XX
CC PS   Disclosure; SEQ ID NO 9; 172pp; English.
XX
CC   The present invention relates to a novel glycoprotein-toxic payload 
CC   molecule conjugate or a toxic payload molecule-glycan conjugate useful 
CC   for preventing and treating tumor and for modulating the growth of tumor 
CC   cells. The invention also provides a method for preparing the 
CC   glycoprotein-toxic payload molecule conjugate. The glycoprotein component
CC   of the glycoprotein-toxic payload molecule conjugate is selected from a 
CC   protein or an antibody which is capable of binding to a target moleule. 
CC   The target molecule is optionally a cancer target molecule or a receptor 
CC   and the glycoprotein is a ligand for the receptor. The glycoprotein-toxic
CC   payload molecule conjugate or a toxic payload molecule-glycan conjugate 
CC   are useful for modulating the growth of a cell population (preferably a 
CC   cancer cell population) expressing a target molecule; for treating, 
CC   preventing or modulating the growth of tumor cells (selected from 
CC   leukemia cells, lymphoma cells, breast cancer cells, prostate cancer 
CC   cells, ovarian cancer cells, colorectal cancer cells, gastric cancer 
CC   cells, squamous cancer cells, small-cell lung cancer cells, head-and-neck
CC   cancer cells, multidrug resistant cancer cells, and testicular cancer 
CC   cells); and for treating autoimmune diseases, such as systemic lupus, 
CC   rheumatoid arthritis, and multiple sclerosis; graft rejections, such as 
CC   renal transplant rejection, liver transplant rejection, lung transplant 
CC   rejection, cardiac transplant rejection, bone marrow transplant 
CC   rejection, graft versus host disease, viral infections, CMV infection, 
CC   HIV infection, AIDS, parasite infections, giardiasis, amoebiasis, 
CC   schistosomiasis. The glycoprotein-toxic payload molecule conjugates and 
CC   toxic payload molecule-glycan conjugates: have improved properties as 
CC   compared to known conjugates and retain high activity; and are highly 
CC   cytotoxic. The glycoprotein allows for delivering the toxic payload 
CC   molecule to specific target cells. The present sequence is an anti-VEGF-A
CC   antibody bevacizumab heavy chain (8017H), which is a glycoprotein that 
CC   targets a cancer cell expressing target protein. The present sequence can
CC   further be modified to include additional glycosylation sites.
XX
SQ   Sequence 453 AA;

  Query Match             97.8%;  Score 1214;  DB 21;  Length 453;
  Best Local Similarity   98.3%;  
  Matches  226;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||| ||:|||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||:|||:|||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
BEO59943
ID   BEO59943 standard; protein; 453 AA.
XX
AC   BEO59943;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Cancer/Inflammation/Immune system-related antibody, SEQ:5244.
XX
KW   antibody; antibody production; antibody therapy; antiinflammatory;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   diagnostic test; drug delivery; expression; genetic disorder;
KW   genetic-disease-gen.; growth disorder; growth-disorder-gen.;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; inflammatory disease; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; prophylactic to disease;
KW   psychiatric disorder; psychiatric-gen.; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017189959-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030054.
XX
PR   29-APR-2016; 2016US-0329442P.
PR   27-JUL-2016; 2016US-0367317P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-745268/77.
XX
CC PT   Adeno-associated virus particle used in pharmaceutical composition for 
CC PT   preventing disease in subject, such as Parkinson's Disease, comprises 
CC PT   capsid and viral genome, where viral genome comprises inverted terminal 
CC PT   repeat and payload region.
XX
CC PS   Claim 1; SEQ ID NO 5244; 726pp; English.
XX
CC   The present invention relates to an adeno-associated virus (AAV) particle
CC   useful in preparing a pharmaceutical composition for diagnosing, 
CC   preventing and treating a disease in a subject. The AAV particle 
CC   comprises a capsid and a viral genome encoding one or more antibodies or 
CC   antibody fragments, where the viral genome comprises an inverted terminal
CC   repeat and a payload region. The invention further discloses: (1) a 
CC   method for producing a functional antibody in a subject; (2) a 
CC   pharmaceutical composition comprising an AAV particle and a 
CC   pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or tissue; (4) a method for preventing a disease or 
CC   disorder in a subject; (5) a method for treating a disease or disorder in
CC   a subject; and (6) a method for vectored antibody delivery (VAD). The 
CC   disease can be Parkinson's disease, Dementia with Lewy Bodies, multiple 
CC   system atrophy, decreased muscle mass, decreased muscle strength, 
CC   decreased muscle function, spinal muscular atrophy, Alzheimer's disease, 
CC   Huntington's disease, multiple sclerosis, amyotrophic lateral sclerosis, 
CC   stroke, migraine, pain, neuropathy, psychiatric disorder, cancer, ocular 
CC   disease, systemic disease of blood, systemic disease of heart, systemic 
CC   disease of bone, immune system, autoimmune disease, inflammation 
CC   disorder, or inflammation. The present sequence is a 
CC   cancer/Inflammation/Immune system-related antibody, which is useful in 
CC   preparing a pharmaceutical composition for treating and preventing 
CC   cancer, inflammatory disease and immune system-related disease in a 
CC   subject.
XX
SQ   Sequence 453 AA;

  Query Match             97.8%;  Score 1214;  DB 25;  Length 453;
  Best Local Similarity   98.3%;  
  Matches  226;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYDFTHYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||| ||:|||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPYYYGTSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||:|||:|||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230

SEQ ID NO:3

BBE25655
ID   BBE25655 standard; protein; 214 AA.
XX
AC   BBE25655;
XX
DT   08-MAY-2014  (first entry)
XX
DE   Anti-VEGF humanized monoclonal IgG1 antibody light chain, SEQ ID 5.
XX
KW   Bevacizumab; Immunoglobulin G1; VEGF ligand;
KW   Vascular endothelial growth factor; antibody therapy; astrocytoma;
KW   central nervous system tumor; cytostatic; ganglioneuroma; gene therapy;
KW   glioblastoma; glioma; humanized antibody; light chain;
KW   monoclonal antibody; neuroectodermal tumour; neuroprotective;
KW   oligodendroglioma; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   Region          1..107
FT                   /note= "Variable light chain region (V-kappa)"
FT   Region          108..213
FT                   /note= "Constant light chain region (C-kappa)"
XX
CC PN   WO2014043480-A1.
XX
CC PD   20-MAR-2014.
XX
CC PF   13-SEP-2013; 2013WO-US059674.
XX
PR   13-SEP-2012; 2012US-0700599P.
XX
CC PA   (CRYS/) CRYSTAL R G.
CC PA   (KAMI/) KAMINSKY S M.
CC PA   (HICK/) HICKS M J.
CC PA   (TABA/) TABAR V.
XX
CC PI   Crystal RG,  Kaminsky SM,  Hicks MJ,  Tabar V;
XX
DR   WPI; 2014-F21548/24.
XX
CC PT   Use of gene therapy viral vector, in the manufacture of medicament to 
CC PT   prevent, inhibit or treat a central nervous system cancer.
XX
CC PS   Claim 8; SEQ ID NO 5; 48pp; English.
XX
CC   The present invention relates to a novel method for treating a central 
CC   nervous system (CNS) cancer in an animal. The method comprises 
CC   administering to the CNS of the mammal a composition comprising one or 
CC   more expression vectors encoding antibodies (BBE25654-BBE25661) directed 
CC   against a vascular endothelial growth factor (VEGF), a chemokine (C-X-C 
CC   motif) ligand 12 (CXCL12 or SDF1), and/or an epidermal growth factor 
CC   receptor (EGFR). The invention further provides: (1) an isolated 
CC   recombinant virus, preferably an adeno-associated virus (AAV) comprising 
CC   any one of the expression vectors; (2) a pharmaceutical composition 
CC   comprising the isolated recombinant AAV of (2); and (3) an application of
CC   a gene therapy viral vector for preparing a medicament for preventing, 
CC   inhibiting or treating a CNS cancer. The CNS cancer includes 
CC   glioblastoma, glial tumor, astrocytoma, grade 1 glioma, grade 2 glioma, 
CC   oligodendroglioma, neurocytoma, dysplastic neuroepithelial tumor, 
CC   primitive neuroectodermal tumor, ganglioneuroma and glioblastoma 
CC   multiforme. The present sequence is a light chain of an anti-VEGF 
CC   humanized monoclonal IgG1 antibody (Bevacizumab) comprising human 
CC   framework regions and mouse complementarity-determining regions binding 
CC   to VEGF which is useful for treating CNS cancer in an animal.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 214;  DB 21;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BBE25656
ID   BBE25656 standard; protein; 214 AA.
XX
AC   BBE25656;
XX
DT   08-MAY-2014  (first entry)
XX
DE   Anti-VEGF humanized monoclonal IgG1 antibody light chain, SEQ ID 6.
XX
KW   Bevacizumab; Immunoglobulin G1; VEGF ligand;
KW   Vascular endothelial growth factor; antibody therapy; astrocytoma;
KW   central nervous system tumor; cytostatic; ganglioneuroma; gene therapy;
KW   glioblastoma; glioma; humanized antibody; light chain;
KW   monoclonal antibody; neuroectodermal tumour; neuroprotective;
KW   oligodendroglioma; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   Region          1..107
FT                   /note= "Variable light chain region (V-kappa)"
FT   Region          108..213
FT                   /note= "Constant light chain region (C-kappa)"
XX
CC PN   WO2014043480-A1.
XX
CC PD   20-MAR-2014.
XX
CC PF   13-SEP-2013; 2013WO-US059674.
XX
PR   13-SEP-2012; 2012US-0700599P.
XX
CC PA   (CRYS/) CRYSTAL R G.
CC PA   (KAMI/) KAMINSKY S M.
CC PA   (HICK/) HICKS M J.
CC PA   (TABA/) TABAR V.
XX
CC PI   Crystal RG,  Kaminsky SM,  Hicks MJ,  Tabar V;
XX
DR   WPI; 2014-F21548/24.
XX
CC PT   Use of gene therapy viral vector, in the manufacture of medicament to 
CC PT   prevent, inhibit or treat a central nervous system cancer.
XX
CC PS   Claim 8; SEQ ID NO 6; 48pp; English.
XX
CC   The present invention relates to a novel method for treating a central 
CC   nervous system (CNS) cancer in an animal. The method comprises 
CC   administering to the CNS of the mammal a composition comprising one or 
CC   more expression vectors encoding antibodies (BBE25654-BBE25661) directed 
CC   against a vascular endothelial growth factor (VEGF), a chemokine (C-X-C 
CC   motif) ligand 12 (CXCL12 or SDF1), and/or an epidermal growth factor 
CC   receptor (EGFR). The invention further provides: (1) an isolated 
CC   recombinant virus, preferably an adeno-associated virus (AAV) comprising 
CC   any one of the expression vectors; (2) a pharmaceutical composition 
CC   comprising the isolated recombinant AAV of (2); and (3) an application of
CC   a gene therapy viral vector for preparing a medicament for preventing, 
CC   inhibiting or treating a CNS cancer. The CNS cancer includes 
CC   glioblastoma, glial tumor, astrocytoma, grade 1 glioma, grade 2 glioma, 
CC   oligodendroglioma, neurocytoma, dysplastic neuroepithelial tumor, 
CC   primitive neuroectodermal tumor, ganglioneuroma and glioblastoma 
CC   multiforme. The present sequence is a light chain of an anti-VEGF 
CC   humanized monoclonal IgG1 antibody (Bevacizumab) comprising human 
CC   framework regions and mouse complementarity-determining regions binding 
CC   to VEGF which is useful for treating CNS cancer in an animal.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 214;  DB 21;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BEO64214
ID   BEO64214 standard; protein; 214 AA.
XX
AC   BEO64214;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Cancer/Inflammation/Immune system-related antibody, SEQ:9515.
XX
KW   antibody; antibody production; antibody therapy; antiinflammatory;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   diagnostic test; drug delivery; expression; genetic disorder;
KW   genetic-disease-gen.; growth disorder; growth-disorder-gen.;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; inflammatory disease; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; prophylactic to disease;
KW   psychiatric disorder; psychiatric-gen.; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017189959-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030054.
XX
PR   29-APR-2016; 2016US-0329442P.
PR   27-JUL-2016; 2016US-0367317P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-745268/77.
XX
CC PT   Adeno-associated virus particle used in pharmaceutical composition for 
CC PT   preventing disease in subject, such as Parkinson's Disease, comprises 
CC PT   capsid and viral genome, where viral genome comprises inverted terminal 
CC PT   repeat and payload region.
XX
CC PS   Claim 1; SEQ ID NO 9515; 726pp; English.
XX
CC   The present invention relates to an adeno-associated virus (AAV) particle
CC   useful in preparing a pharmaceutical composition for diagnosing, 
CC   preventing and treating a disease in a subject. The AAV particle 
CC   comprises a capsid and a viral genome encoding one or more antibodies or 
CC   antibody fragments, where the viral genome comprises an inverted terminal
CC   repeat and a payload region. The invention further discloses: (1) a 
CC   method for producing a functional antibody in a subject; (2) a 
CC   pharmaceutical composition comprising an AAV particle and a 
CC   pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or tissue; (4) a method for preventing a disease or 
CC   disorder in a subject; (5) a method for treating a disease or disorder in
CC   a subject; and (6) a method for vectored antibody delivery (VAD). The 
CC   disease can be Parkinson's disease, Dementia with Lewy Bodies, multiple 
CC   system atrophy, decreased muscle mass, decreased muscle strength, 
CC   decreased muscle function, spinal muscular atrophy, Alzheimer's disease, 
CC   Huntington's disease, multiple sclerosis, amyotrophic lateral sclerosis, 
CC   stroke, migraine, pain, neuropathy, psychiatric disorder, cancer, ocular 
CC   disease, systemic disease of blood, systemic disease of heart, systemic 
CC   disease of bone, immune system, autoimmune disease, inflammation 
CC   disorder, or inflammation. The present sequence is a 
CC   cancer/Inflammation/Immune system-related antibody, which is useful in 
CC   preparing a pharmaceutical composition for treating and preventing 
CC   cancer, inflammatory disease and immune system-related disease in a 
CC   subject.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 214;  DB 25;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BEN77252
ID   BEN77252 standard; protein; 214 AA.
XX
AC   BEN77252;
XX
DT   11-JAN-2018  (first entry)
XX
DE   Cancer treatment related antibody Bevacizumab_beta_light chain, SEQ 84.
XX
KW   antimicrobial-gen.; autoimmune disease; cancer; cardiovascular disease;
KW   cardiovascular-gen.; cytostatic; gene therapy; genetic-disease-gen.;
KW   immunosuppressive; infectious disease; light chain; monoclonal antibody;
KW   monogenic disorder; prophylactic to disease; therapeutic;
KW   vaccine, general; viral infection; virucide.
XX
OS   Unidentified.
XX
CC PN   WO2017186928-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-EP060226.
XX
PR   29-APR-2016; 2016WO-EP059711.
XX
CC PA   (CURE-) CUREVAC AG.
XX
CC PI   Fotin-Mleczek M,  Hoerr I;
XX
DR   WPI; 2017-74479H/76.
XX
CC PT   New RNA comprises coding sequence, useful for treating or preventing 
CC PT   cancer (e.g. breast cancer), cardiovascular diseases, neurological 
CC PT   diseases, infectious diseases, autoimmune diseases, virus diseases or 
CC PT   monogenetic diseases.
XX
CC PS   Claim 24; SEQ ID NO 84; 780pp; English.
XX
CC   The present invention relates to a novel RNA encoding an antibody or a 
CC   variant, useful for treating or preventing disorder in a subject. The 
CC   invention further relates to: (1) a combination of at least two distinct 
CC   RNAs preferably for use in medicine; (2) a composition comprising the RNA
CC   and a pharmaceutical carrier; (3) a vaccine comprising the RNA, the 
CC   pharmaceutical carrier or the composition; (4) a kit; and (5) a method 
CC   for treating or preventing a disorder which involves administering an 
CC   amount of the RNA, the composition, the vaccine or the kit to the 
CC   subject. The disorder includes cancer, cardiovascular disease, infectious
CC   disease, autoimmune disease, virus disease or monogenetic disease. The 
CC   present sequence represents an antibody sequence, which is encoded by the
CC   RNA used in treating or preventing the above-mentioned disorders in a 
CC   subject.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 214;  DB 25;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BES86284
ID   BES86284 standard; protein; 214 AA.
XX
AC   BES86284;
XX
DT   08-FEB-2018  (first entry)
XX
DE   Anti-VEGF antibody light chain bevacizumab.
XX
KW   VEGF ligand; Vascular endothelial growth factor;
KW   age related macular degeneration; bevacizumab; cytostatic;
KW   diabetic macular edema; diabetic retinopathy; light chain;
KW   ocular disease; ocular neoplasm; ophthalmological;
KW   prophylactic to disease; retinal venous occlusion; therapeutic;
KW   vasotropic.
XX
OS   Unidentified.
XX
CC PN   WO2017218981-A2.
XX
CC PD   21-DEC-2017.
XX
CC PF   16-JUN-2017; 2017WO-US038012.
XX
PR   16-JUN-2016; 2016US-0351231P.
XX
CC PA   (ADVE-) ADVERUM BIOTECHNOLOGIES INC.
XX
CC PI   Blumenkranz M,  Gasmi M;
XX
DR   WPI; 2017-87236F/04.
XX
CC PT   Treating eye disease involves administering unit dose of pharmaceutical 
CC PT   suspension to primate patient by injection to eye, where unit dose of 
CC PT   pharmaceutical suspension comprises vector genomes of recombinant adeno-
CC PT   associated virus.
XX
CC PS   Disclosure; Page 39; 71pp; English.
XX
CC   The present invention relates to a method for treating or preventing an 
CC   eye disease such as ocular neovascularization. The invention also relates
CC   to a pharmaceutical composition which comprises an effective amount of a 
CC   vector or viral particles comprising a nucleic acid encoding an anti-VEGF
CC   agent. The invention further relates to a kit comprising the 
CC   pharmaceutical composition for treating or preventing diseases such as 
CC   neovascular (wet) age-related macular degeneration (AMD), macular edema 
CC   following retinal vein occlusion (RVO), diabetic macular edema (DME), 
CC   diabetic retinopathy (DR) in patients with DME, ischemic retinopathy, 
CC   intraocular neovascularization, dry- AMD, retinal neovascularization, 
CC   diabetic retina ischemia, diabetic retinal edema, proliferative diabetic 
CC   retinopathy, central retinal vein occlusion, and branched retinal vein 
CC   occlusion. The present sequence is aanti-VEGF antibody light chain 
CC   bevacizumab which is useful for reducing the new blood vessel growth or 
CC   formation and/or oedem, or swelling at the infection site.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 214;  DB 25;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKVLIYFTSSLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSTVPWTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214


SEQ ID NO:4
BIK59520
ID   BIK59520 standard; protein; 231 AA.
XX
AC   BIK59520;
XX
DT   26-NOV-2020  (first entry)
XX
DE   Anti-hVEGF mAb Bevacizumab heavy chain, SEQ 4.
XX
KW   Bevacizumab; VEGF protein; VEGF-A ligand; gene therapy; heavy chain;
KW   monoclonal antibody; ocular disease; ophthalmological; therapeutic;
KW   vascular endothelial growth factor.
XX
OS   Unidentified.
XX
CC PN   WO2020206098-A1.
XX
CC PD   08-OCT-2020.
XX
CC PF   02-APR-2020; 2020WO-US026356.
XX
PR   03-APR-2019; 2019US-0828949P.
PR   03-JUN-2019; 2019US-0856533P.
PR   10-DEC-2019; 2019US-0946158P.
XX
CC PA   (REGE-) REGENXBIO INC.
XX
CC PI   Danos O,  Van Everen S,  Yoo JI,  Patel SM,  Ghanekar AA,  Oberry AR;
CC PI   Irwin-Pack KR,  Curtiss DT;
XX
DR   WPI; 2020-98100K/087.
XX
CC PT   Performing subretinal administration without vitrectomy for treating a 
CC PT   pathology of the eye, comprises administering to the subretinal space in 
CC PT   the eye of a human subject in need of treatment a recombinant viral 
CC PT   vector.
XX
CC PS   Claim 22; SEQ ID NO 4; 353pp; English.
XX
CC   The present invention relates to a method for performing subretinal 
CC   administration without vitrectomy for treating a pathology of the eye. 
CC   The method involves administering to the subretinal space in the eye of a
CC   human subject in need of treatment a recombinant viral vector comprising 
CC   a nucleotide sequence encoding a therapeutic product such that the 
CC   therapeutic product is expressed and results in treatment of the 
CC   pathology of the eye, where the method does not comprise performing a 
CC   vitrectomy on the eye of human patient. The invention also provides: a 
CC   method of suprachoroidal administration for treating a pathology of the 
CC   eye; a method of administration to the outer space of the sclera for 
CC   treating a pathology of the eye; a method of subretinal administration 
CC   accompanied by vitrectomy for treating a pathology of the eye; and a 
CC   method for subretinal administration for treating a pathology of the eye.
XX
SQ   Sequence 231 AA;

  Query Match             100.0%;  Score 231;  DB 31;  Length 231;
  Best Local Similarity   100.0%;  
  Matches  231;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL 231

BBE25654
ID   BBE25654 standard; protein; 231 AA.
XX
AC   BBE25654;
XX
DT   08-MAY-2014  (first entry)
XX
DE   Anti-VEGF humanized monoclonal IgG1 antibody heavy chain, SEQ ID 4.
XX
KW   Bevacizumab; Immunoglobulin G1; VEGF ligand;
KW   Vascular endothelial growth factor; antibody therapy; astrocytoma;
KW   central nervous system tumor; cytostatic; ganglioneuroma; gene therapy;
KW   glioblastoma; glioma; heavy chain; humanized antibody;
KW   monoclonal antibody; neuroectodermal tumour; neuroprotective;
KW   oligodendroglioma; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   Region          1..123
FT                   /note= "Variable heavy chain region (VH)"
FT   Region          124..215
FT                   /note= "Constant heavy chain region (CH)1"
XX
CC PN   WO2014043480-A1.
XX
CC PD   20-MAR-2014.
XX
CC PF   13-SEP-2013; 2013WO-US059674.
XX
PR   13-SEP-2012; 2012US-0700599P.
XX
CC PA   (CRYS/) CRYSTAL R G.
CC PA   (KAMI/) KAMINSKY S M.
CC PA   (HICK/) HICKS M J.
CC PA   (TABA/) TABAR V.
XX
CC PI   Crystal RG,  Kaminsky SM,  Hicks MJ,  Tabar V;
XX
DR   WPI; 2014-F21548/24.
XX
CC PT   Use of gene therapy viral vector, in the manufacture of medicament to 
CC PT   prevent, inhibit or treat a central nervous system cancer.
XX
CC PS   Claim 8; SEQ ID NO 4; 48pp; English.
XX
CC   The present invention relates to a novel method for treating a central 
CC   nervous system (CNS) cancer in an animal. The method comprises 
CC   administering to the CNS of the mammal a composition comprising one or 
CC   more expression vectors encoding antibodies (BBE25654-BBE25661) directed 
CC   against a vascular endothelial growth factor (VEGF), a chemokine (C-X-C 
CC   motif) ligand 12 (CXCL12 or SDF1), and/or an epidermal growth factor 
CC   receptor (EGFR). The invention further provides: (1) an isolated 
CC   recombinant virus, preferably an adeno-associated virus (AAV) comprising 
CC   any one of the expression vectors; (2) a pharmaceutical composition 
CC   comprising the isolated recombinant AAV of (2); and (3) an application of
CC   a gene therapy viral vector for preparing a medicament for preventing, 
CC   inhibiting or treating a CNS cancer. The CNS cancer includes 
CC   glioblastoma, glial tumor, astrocytoma, grade 1 glioma, grade 2 glioma, 
CC   oligodendroglioma, neurocytoma, dysplastic neuroepithelial tumor, 
CC   primitive neuroectodermal tumor, ganglioneuroma and glioblastoma 
CC   multiforme. The present sequence is a heavy chain of an anti-VEGF 
CC   humanized monoclonal IgG1 antibody (Bevacizumab) comprising human 
CC   framework regions and mouse complementarity-determining regions binding 
CC   to VEGF which is useful for treating CNS cancer in an animal.
XX
SQ   Sequence 231 AA;

  Query Match             99.6%;  Score 230;  DB 21;  Length 231;
  Best Local Similarity   100.0%;  
  Matches  230;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230

BEO72480
ID   BEO72480 standard; protein; 452 AA.
XX
AC   BEO72480;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-VEGF Ab heavy chain, SEQ:17781.
XX
KW   VEGF; antibody; antibody production; antibody therapy; antiinflammatory;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   diagnostic test; drug delivery; expression; genetic disorder;
KW   genetic-disease-gen.; growth disorder; growth-disorder-gen.; heavy chain;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; inflammatory disease; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; prophylactic to disease;
KW   psychiatric disorder; psychiatric-gen.; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017189959-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030054.
XX
PR   29-APR-2016; 2016US-0329442P.
PR   27-JUL-2016; 2016US-0367317P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-745268/77.
XX
CC PT   Adeno-associated virus particle used in pharmaceutical composition for 
CC PT   preventing disease in subject, such as Parkinson's Disease, comprises 
CC PT   capsid and viral genome, where viral genome comprises inverted terminal 
CC PT   repeat and payload region.
XX
CC PS   Claim 1; SEQ ID NO 17781; 726pp; English.
XX
CC   The present invention relates to an adeno-associated virus (AAV) particle
CC   useful in preparing a pharmaceutical composition for diagnosing, 
CC   preventing and treating a disease in a subject. The AAV particle 
CC   comprises a capsid and a viral genome encoding one or more antibodies or 
CC   antibody fragments, where the viral genome comprises an inverted terminal
CC   repeat and a payload region. The invention further discloses: (1) a 
CC   method for producing a functional antibody in a subject; (2) a 
CC   pharmaceutical composition comprising an AAV particle and a 
CC   pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or tissue; (4) a method for preventing a disease or 
CC   disorder in a subject; (5) a method for treating a disease or disorder in
CC   a subject; and (6) a method for vectored antibody delivery (VAD). The 
CC   disease can be Parkinson's disease, Dementia with Lewy Bodies, multiple 
CC   system atrophy, decreased muscle mass, decreased muscle strength, 
CC   decreased muscle function, spinal muscular atrophy, Alzheimer's disease, 
CC   Huntington's disease, multiple sclerosis, amyotrophic lateral sclerosis, 
CC   stroke, migraine, pain, neuropathy, psychiatric disorder, cancer, ocular 
CC   disease, systemic disease of blood, systemic disease of heart, systemic 
CC   disease of bone, immune system, autoimmune disease, inflammation 
CC   disorder, or inflammation. The present sequence is an anti-VEGF Ab heavy 
CC   chain, which is useful in preparing a pharmaceutical composition for 
CC   treating and preventing ocular disease in a subject.
XX
SQ   Sequence 452 AA;

  Query Match             99.6%;  Score 230;  DB 25;  Length 452;
  Best Local Similarity   100.0%;  
  Matches  230;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230


BEO59943
ID   BEO59943 standard; protein; 453 AA.
XX
AC   BEO59943;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Cancer/Inflammation/Immune system-related antibody, SEQ:5244.
XX
KW   antibody; antibody production; antibody therapy; antiinflammatory;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   diagnostic test; drug delivery; expression; genetic disorder;
KW   genetic-disease-gen.; growth disorder; growth-disorder-gen.;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; inflammatory disease; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; prophylactic to disease;
KW   psychiatric disorder; psychiatric-gen.; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017189959-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030054.
XX
PR   29-APR-2016; 2016US-0329442P.
PR   27-JUL-2016; 2016US-0367317P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-745268/77.
XX
CC PT   Adeno-associated virus particle used in pharmaceutical composition for 
CC PT   preventing disease in subject, such as Parkinson's Disease, comprises 
CC PT   capsid and viral genome, where viral genome comprises inverted terminal 
CC PT   repeat and payload region.
XX
CC PS   Claim 1; SEQ ID NO 5244; 726pp; English.
XX
CC   The present invention relates to an adeno-associated virus (AAV) particle
CC   useful in preparing a pharmaceutical composition for diagnosing, 
CC   preventing and treating a disease in a subject. The AAV particle 
CC   comprises a capsid and a viral genome encoding one or more antibodies or 
CC   antibody fragments, where the viral genome comprises an inverted terminal
CC   repeat and a payload region. The invention further discloses: (1) a 
CC   method for producing a functional antibody in a subject; (2) a 
CC   pharmaceutical composition comprising an AAV particle and a 
CC   pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or tissue; (4) a method for preventing a disease or 
CC   disorder in a subject; (5) a method for treating a disease or disorder in
CC   a subject; and (6) a method for vectored antibody delivery (VAD). The 
CC   disease can be Parkinson's disease, Dementia with Lewy Bodies, multiple 
CC   system atrophy, decreased muscle mass, decreased muscle strength, 
CC   decreased muscle function, spinal muscular atrophy, Alzheimer's disease, 
CC   Huntington's disease, multiple sclerosis, amyotrophic lateral sclerosis, 
CC   stroke, migraine, pain, neuropathy, psychiatric disorder, cancer, ocular 
CC   disease, systemic disease of blood, systemic disease of heart, systemic 
CC   disease of bone, immune system, autoimmune disease, inflammation 
CC   disorder, or inflammation. The present sequence is a 
CC   cancer/Inflammation/Immune system-related antibody, which is useful in 
CC   preparing a pharmaceutical composition for treating and preventing 
CC   cancer, inflammatory disease and immune system-related disease in a 
CC   subject.
XX
SQ   Sequence 453 AA;

  Query Match             99.6%;  Score 230;  DB 25;  Length 453;
  Best Local Similarity   100.0%;  
  Matches  230;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFTNYGMNWVRQAPGKGLEWVGWINTYTGEPTY 60

Qy         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AADFKRRFTFSLDTSKSTAYLQMNSLRAEDTAVYYCAKYPHYYGSSHWYFDVWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 230



15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
May 25, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649